

115 HR 4820 IH: Advancing Seniors and Kids Act
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4820IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Mr. McEachin (for himself, Ms. Roybal-Allard, Mr. Clay, Mr. Serrano, Mr. Espaillat, Mr. Deutch, Mrs. Napolitano, Mr. Pocan, Mr. Langevin, Mr. Richmond, Mr. Huffman, Mr. Schrader, Ms. Adams, Mr. McNerney, Mr. Grijalva, Mr. Brendan F. Boyle of Pennsylvania, Mr. Carson of Indiana, Mr. Sablan, Ms. Bonamici, Mr. Larson of Connecticut, Ms. Judy Chu of California, Ms. DelBene, Ms. Norton, Mr. Scott of Virginia, Mr. Cohen, Mr. Sean Patrick Maloney of New York, Ms. Barragán, Ms. Matsui, Ms. Schakowsky, Mr. Veasey, Mr. Soto, Ms. Jayapal, Mr. Keating, Mr. Al Green of Texas, Mr. Lowenthal, Ms. Wilson of Florida, Ms. Hanabusa, Ms. Castor of Florida, Ms. Sewell of Alabama, Mr. Gomez, Mr. Loebsack, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Thompson of California, Mr. Courtney, Ms. Rosen, Mr. Takano, Ms. Pingree, Ms. Kuster of New Hampshire, Mr. Khanna, Mr. Panetta, and Mr. Kihuen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend funding for certain public health programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing Seniors and Kids Act or the ASK Act. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Children’s Health Insurance Program
				Sec. 100. Short title.
				Sec. 101. Permanent extension of the Children’s Health Insurance Program.
				Sec. 102. Extension of certain programs and demonstration projects.
				Sec. 103. Extension of outreach and enrollment program.
				Sec. 104. Extension and reduction of additional Federal financial participation for CHIP.
				Title II—Medicare and Other Health Extenders
				Subtitle A—Medicare Extenders and Related Policies 
				Sec. 201. Extension of work GPCI floor.
				Sec. 202. Permanent repeal of the therapy caps.
				Sec. 203. Ground ambulance services cost reporting requirement.
				Sec. 204. Ground ambulance services cost reporting study.
				Sec. 205. Extension of ground ambulance services extenders.
				Sec. 206. Extension of increased inpatient hospital payment adjustment for certain low-volume
			 hospitals.
				Sec. 207. Extension of the Medicare-Dependent Hospital (MDH) program.
				Sec. 208. Specialized Medicare Advantage plans for special needs individuals.
				Sec. 209. Expanding supplemental benefits to meet the needs of chronically ill Medicare Advantage
			 enrollees.
				Sec. 210. Extension of consensus-based entity funding.
				Sec. 211. Extension of certain MIPPA funding provisions.
				Sec. 212. Extension of home health rural add-on.
				Subtitle B—Medicaid and Public Health Extenders
				Sec. 221. Extension for community health centers and the National Health Service Corps.
				Sec. 222. Extension for special diabetes programs.
				Sec. 223. Reauthorization of program of payments to teaching health centers that operate graduate
			 medical education programs.
				Sec. 224. Extension for family-to-family health information centers.
				Sec. 225. Extension of abstinence education; extension of personal responsibility education
			 program.
				Sec. 226. Extension of health workforce demonstration projects for low-income individuals.
				Sec. 227. Delay of reduction to Medicaid DSH allotments.
				Sec. 228. Delay of Bipartisan Budget Act of 2013 third-party liability provisions.
				Subtitle C—Continuing the Maternal, Infant, and Early Childhood Home Visiting Program
				Sec. 231. Continuing evidence-based home visiting program.
				Sec. 232. Continuing to demonstrate results to help families.
				Sec. 233. Reviewing statewide needs to target resources.
				Sec. 234. Improving the likelihood of success in high-risk communities.
				Sec. 235. Option to fund evidence-based home visiting on a pay for outcome basis.
				Sec. 236. Data exchange standards for improved interoperability.
				Sec. 237. Allocation of funds.
				Title III—Strengthening Protections for Social Security Beneficiaries Act of 2018
				Sec. 300. Short title.
				Subtitle A—Strengthening Oversight and Beneficiary Protection
				Sec. 301. Stronger monitoring of representative payees.
				Sec. 302. Reducing the burden on families.
				Sec. 303. Protecting beneficiaries through information sharing.
				Sec. 304. Clarifying overpayment liability for child in child welfare system.
				Sec. 305. Reports.
				Subtitle B—Improving Payee Selection and Quality
				Sec. 311. Advance designation of representative payees.
				Sec. 312. Prohibition on individuals convicted of certain crimes serving as representative payees.
				Sec. 313. Prohibition on individuals with representative payees serving as representative payees.
				Sec. 314. Reassessment of payee selection and replacement policies.
			
		IChildren’s Health Insurance Program
 100.Short titleThis title may be cited as the Keeping Kids’ Insurance Delivery Stable Act or the KIDS Act. 101.Permanent extension of the Children’s Health Insurance Program (a)Funding (1)In generalSection 2104(a) of the Social Security Act (42 U.S.C. 1397dd(a)), as amended by section 3201(a) of the CHIP and Public Health Funding Extension Act (division C of Public Law 115–96), is amended—
 (A)in paragraph (20)(B), by striking ; and and inserting a semicolon; and (B)by striking paragraph (21) and inserting the following new paragraphs:
							
 (21)for fiscal year 2018, $21,500,000,000; (22)for fiscal year 2019, $22,600,000,000;
 (23)for fiscal year 2020, $23,700,000,000; (24)for fiscal year 2021, $24,800,000,000;
 (25)for fiscal year 2022, $25,900,000,000; (26)for fiscal year 2023, $27,000,000,000;
 (27)for fiscal year 2024, $28,100,000,000; (28)for fiscal year 2025, $29,200,000,000;
 (29)for fiscal year 2026, $30,300,000,000; (30)for fiscal year 2027, $31,400,000,000; and
 (31)for fiscal year 2028 and each subsequent fiscal year, the amount provided for the previous fiscal year, increased by the product of—
 (A)1 plus the percentage increase in the projected per capita amount of National Health Expenditures from the calendar year in which the previous fiscal year ends to the calendar year in which the fiscal year involved ends, as most recently published by the Secretary before the beginning of the fiscal year; and
 (B)1 plus the percentage increase (if any) in the national population of children from July 1 in the previous fiscal year to July 1 in the fiscal year involved, as determined by the Secretary based on the most recent published estimates of the Bureau of the Census before the beginning of the fiscal year involved, plus 1 percentage point..
 (2)Prevention of duplicate appropriations for fiscal year 2018Notwithstanding any other provision of law, insofar as funds have been appropriated under subsection (a)(21) of section 2104 of the Social Security Act (42 U.S.C. 1397dd), as such subsection is in effect on the day before the date of the enactment of this Act, to provide allotments to States under the State Children’s Health Insurance Program established under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) (whether implemented under title XIX, XXI, or both, of the Social Security Act) for fiscal year 2018—
 (A)any amounts that are so appropriated that are not so allotted and obligated before the date of the enactment of this Act, are rescinded; and
 (B)any amount provided for CHIP allotments to a State under this section (and the amendments made by this section) for such fiscal year shall be reduced by the amount of such appropriations so allotted and obligated before such date.
 (b)AllotmentsSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)), as amended by section 3201(b) of the CHIP and Public Health Funding Extension Act (division C of Public Law 115–96), is amended—
 (1)in paragraph (2)(B)— (A)in the matter preceding clause (i), by striking (19) and inserting (31); and
 (B)in clause (ii)— (i)in the matter preceding subclause (I), by striking and paragraph (10); and
 (ii)in subclause (I), by inserting (or, in the case of fiscal year 2018, under paragraph (4)) after clause (i); (2)in paragraph (5), by striking , 2017, or 2018 and inserting or 2017;
 (3)in paragraph (7)— (A)in subparagraph (A), by striking and ending with fiscal year 2017;
 (B)in subparagraph (B), in the matter preceding clause (i), by inserting (or, in the case of fiscal year 2018, by not later than the date that is 60 days after the date of the enactment of the KIDS Act) after before the August 31 preceding the beginning of the fiscal year; and
 (C)in the matter following subparagraph (B), by striking or fiscal year 2016 and inserting fiscal year 2016, or any succeeding even-numbered fiscal year; (4)in paragraph (9), by striking , 2017, or 2018 and inserting or 2017; and
 (5)by striking paragraph (10). (c)Extension of the Child Enrollment Contingency FundSection 2104(n) of the Social Security Act (42 U.S.C. 1397dd(n)) is amended—
 (1)in paragraph (2)— (A)in subparagraph (A)(ii), by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, 2018, and each subsequent fiscal year; and
 (B)in subparagraph (B), by striking 2010, 2011, 2012, 2013, 2014, and 2016 and inserting 2010 through 2014, 2016, 2018, and each subsequent fiscal year; and (2)in paragraph (3)(A), in the matter preceding clause (i), by striking or a semi-annual allotment period for fiscal year 2015 or 2017 and inserting or in fiscal year 2018 or any subsequent fiscal year (or a semi-annual allotment period for fiscal year 2015, or 2017).
					(d)Extension of qualifying states option
 (1)In generalSection 2105(g)(4) of the Social Security Act (42 U.S.C. 1397ee(g)(4)) is amended— (A)in the heading, by striking through 2017 and inserting and subsequent fiscal years; and
 (B)in subparagraph (A), by striking for any of fiscal years 2009 through 2017 and inserting for fiscal year 2009 or any subsequent fiscal year. (2)Technical amendmentsSection 2104(f)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1397dd(f)(2)(B)(ii)), as amended by section 3201(c) of the CHIP and Public Health Funding Extension Act (division C of Public Law 115–96), is amended—
 (A)in subclause (I), by striking for the month (as defined in subclause (II)) and inserting (as defined in subclause (II)) for the month; (B)in subclause (II), by inserting , as in effect on the day before the date of the enactment of the KIDS Act, after section 2105(g)(4)(A); and
 (C)in subclause (VI)— (i)by inserting , as in effect on the day before the date of the enactment of the KIDS Act after , section 2105(g)(4); and
 (ii)by inserting , as so in effect after under section 2105(g)(4). (e)Extension of express lane eligibility optionSection 1902(e)(13) of the Social Security Act (42 U.S.C. 1396a(e)(13)) is amended by striking subparagraph (I).
				(f)Assurance of affordability standard for children and families
 (1)In generalSection 2105(d)(3) of the Social Security Act (42 U.S.C. 1397ee(d)(3)) is amended— (A)in the paragraph heading, by striking until October 1, 2019; and
 (B)in subparagraph (A), in the matter preceding clause (i)— (i)by striking During the period that begins on and inserting Beginning on;
 (ii)by striking and ends on September 30, 2019; and (iii)by striking The preceding sentence shall not be construed as preventing a State during such period and inserting Beginning on October 1, 2019, the preceding sentence shall only apply with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved. The preceding sentences shall not be construed as preventing a State during any such periods.
 (2)Conforming amendmentsSection 1902(gg)(2) of the Social Security Act (42 U.S.C. 1396a(gg)(2)) is amended— (A)in the paragraph heading, by striking until October 1, 2019; and
 (B)by striking through September 30, 2019, and inserting (but beginning on October 1, 2019, only with respect to children in families whose income does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved).
						(g)CHIP look-Alike plans
 (1)Blending risk poolsSection 2107 of the Social Security Act (42 U.S.C. 1397gg) is amended by adding at the end the following:
						
							(g)Use of blended risk pools
 (1)In generalNothing in this title (or any other provision of Federal law) shall be construed as preventing a State from considering children enrolled in a qualified CHIP look-alike program and children enrolled in a State child health plan under this title (or a waiver of such plan) as members of a single risk pool.
 (2)Qualified CHIP look-alike programIn this subsection, the term qualified CHIP look-alike program means a State program— (A)under which children who are under the age of 19 and are not eligible to receive medical assistance under title XIX or child health assistance under this title may purchase coverage through the State that provides benefits that are at least identical to the benefits provided under the State child health plan under this title (or a waiver of such plan); and
 (B)that is funded exclusively through non-Federal funds, including funds received by the State in the form of premiums for the purchase of such coverage..
					(2)Coverage rule
 (A)In generalSection 5000A(f)(1) of the Internal Revenue Code of 1986 is amended in subparagraph (A)(iii), by inserting or under a qualified CHIP look-alike program (as defined in section 2107(g) of the Social Security Act) before the comma at the end.
 (B)Effective dateThe amendment made by subparagraph (A) shall apply with respect to taxable years beginning after December 31, 2017.
 (h)Availability of unused fiscal year 2018 redistribution amountsAny amounts that have been redistributed to States under subsection (f) of section 2104 of the Social Security Act (42 U.S.C. 1397dd) for fiscal year 2018 that are not, or will not be, expended by the end of that fiscal year shall be—
 (1)adjusted by the Secretary before the end of fiscal year 2018 to reflect an updated estimate of shortfalls under subsection (f)(2)(A) of such section; and
 (2)available for redistribution under subsection (f) of such section for subsequent fiscal years. 102.Extension of certain programs and demonstration projects (a)Childhood obesity demonstration projectSection 1139A(e)(8) of the Social Security Act (42 U.S.C. 1320b–9a(e)(8)) is amended—
 (1)by striking and $10,000,000 and inserting , $10,000,000; and (2)by inserting after 2017 the following: , and $5,000,000 for fiscal year 2018 and each subsequent fiscal year.
 (b)Pediatric quality measures programSection 1139A(i) of the Social Security Act (42 U.S.C. 1320b–9a(i)) is amended— (1)by striking Out of any and inserting the following:
						
 (1)In generalOut of any; (2)by striking there is appropriated for each and inserting “there is appropriated—
						
 (A)for each; (3)by striking , and there is appropriated for the period and inserting “;
						
 (B)for the period; (4)by striking . Funds appropriated under this subsection shall remain available until expended. and inserting ; and; and
 (5)by adding at the end the following:  (C)for fiscal year 2018 and each subsequent fiscal year, $15,000,000 for the purpose of carrying out this section (other than subsections (e), (f), and (g)).
 (2)AvailabilityFunds appropriated under this subsection shall remain available until expended.. 103.Extension of outreach and enrollment program (a)In generalSection 2113 of the Social Security Act (42 U.S.C. 1397mm) is amended—
 (1)in subsection (a)(1), by striking during the period of fiscal years 2009 through 2017; and (2)in subsection (g)—
 (A)by striking and $40,000,000 and inserting , $40,000,000; and (B)by inserting after 2017 the following: , and $20,000,000 for fiscal year 2018 and each subsequent fiscal year.
 (b)Making organizations that use parent mentors eligible To receive grantsSection 2113(f) of the Social Security Act (42 U.S.C. 1397mm(f)) is amended— (1)in paragraph (1)(E), by striking or community-based doula programs and inserting , community-based doula programs, or parent mentors; and
 (2)by adding at the end the following new paragraph:  (5)Parent mentorThe term parent mentor means an individual who—
 (A)is a parent or guardian of at least one child who is an eligible child under this title or title XIX; and
 (B)is trained to assist families with children who have no health insurance coverage with respect to improving the social determinants of the health of such children, including by providing—
 (i)education about health insurance coverage, including, with respect to obtaining such coverage, eligibility criteria and application and renewal processes;
 (ii)assistance with completing and submitting applications for health insurance coverage; (iii)a liaison between families and representatives of State plans under title XIX or State child health plans under this title;
 (iv)guidance on identifying medical and dental homes and community pharmacies for children; and (v)assistance and referrals to successfully address social determinants of children’s health, including poverty, food insufficiency, and housing..
 (c)Exclusion from modified adjusted gross incomeSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended— (1)in the first paragraph (14), relating to income determined using modified adjusted gross income, by adding at the end the following new subparagraph:
						
 (J)Exclusion of parent mentor compensation from income determinationAny nominal amount received by an individual as compensation, including a stipend, for participation as a parent mentor (as defined in paragraph (5) of section 2113(f)) in an activity or program funded through a grant under such section shall be disregarded for purposes of determining the income eligibility of such individual for medical assistance under the State plan or any waiver of such plan.; and
 (2)by striking (14) Exclusion and inserting (15) Exclusion. 104.Extension and reduction of additional Federal financial participation for CHIPSection 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b)) is amended in the second sentence by inserting and during the period that begins on October 1, 2019, and ends on September 30, 2020, the enhanced FMAP determined for a State for a fiscal year (or for any portion of a fiscal year occurring during such period) shall be increased by 11.5 percentage points after 23 percentage points,.
			IIMedicare and Other Health Extenders
			AMedicare Extenders and Related Policies 
 201.Extension of work GPCI floorSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking January 1, 2018 and inserting January 1, 2020.
 202.Permanent repeal of the therapy capsSection 1833(g) of the Social Security Act (42 U.S.C. 1395l(g)) is amended— (1)in paragraph (1)—
 (A)by striking Subject to paragraphs (4) and (5) and inserting (A) Subject to paragraphs (4) and (5); (B)in the subparagraph (A), as inserted and designated by subparagraph (A) of this paragraph, by adding at the end the following new sentence: The preceding sentence shall not apply to expenses incurred with respect to services furnished after December 31, 2017.; and
 (C)by adding at the end the following new subparagraph:  (B)With respect to services furnished during 2018 or a subsequent year, in the case of physical therapy services of the type described in section 1861(p), speech-language pathology services of the type described in such section through the application of section 1861(ll)(2), and physical therapy services and speech-language pathology services of such type which are furnished by a physician or as incident to physicians’ services, with respect to expenses incurred in any calendar year, any amount that is more than the amount specified in paragraph (2) for the year shall not be considered as incurred expenses for purposes of subsections (a) and (b) unless the applicable requirements of paragraph (7) are met.; 
 (2)in paragraph (3)— (A)by striking Subject to paragraphs (4) and (5) and inserting (A) Subject to paragraphs (4) and (5);
 (B)in the subparagraph (A), as inserted and designated by subparagraph (A) of this paragraph, by adding at the end the following new sentence: The preceding sentence shall not apply to expenses incurred with respect to services furnished after December 31, 2017.; and
 (C)by adding at the end the following new subparagraph:  (B)With respect to services furnished during 2018 or a subsequent year, in the case of occupational therapy services (of the type that are described in section 1861(p) through the operation of section 1861(g) and of such type which are furnished by a physician or as incident to physicians’ services), with respect to expenses incurred in any calendar year, any amount that is more than the amount specified in paragraph (2) for the year shall not be considered as incurred expenses for purposes of subsections (a) and (b) unless the applicable requirements of paragraph (7) are met.;
 (3)in paragraph (5)— (A)by redesignating subparagraph (D) as paragraph (8) and moving such paragraph to immediately follow paragraph (7), as added by paragraph (4) of this section; and
 (B)in subparagraph (E)(iv), by inserting , except as such process is applied under paragraph (7)(B) before the period at the end; and (4)by adding at the end the following new paragraph:
						
 (7)For purposes of paragraphs (1)(B) and (3)(B), with respect to services described in such paragraphs, the requirements described in this paragraph are as follows:
 (A)Inclusion of appropriate modifierThe claim for such services contains an appropriate modifier (such as the KX modifier described in paragraph (5)(B)) indicating that such services are medically necessary as justified by appropriate documentation in the medical record involved.
								(B)Targeted medical review for certain services above threshold
 (i)In generalIn the case where expenses that would be incurred for such services would exceed the threshold described in clause (ii) for the year, such services shall be subject to the process for medical review implemented under paragraph (5)(E).
 (ii)ThresholdThe threshold under this clause for— (I)a year before 2028, is $3,000;
 (II)2028, is the amount specified in subclause (I) increased by the percentage increase in the MEI (as defined in section 1842(i)(3)) for 2028; and
 (III)a subsequent year, is the amount specified in this clause for the preceding year increased by the percentage increase in the MEI (as defined in section 1842(i)(3)) for such subsequent year,
										except that if an increase under subclause (II) or (III) for a year is not a multiple of $10, it
 shall be rounded to the nearest multiple of $10.(iii)ApplicationThe threshold under clause (ii) shall be applied separately— (I)for physical therapy services and speech-language pathology services; and
 (II)for occupational therapy services. (iv)FundingFor purposes of carrying out this subparagraph, the Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841 to the Centers for Medicare & Medicaid Services Program Management Account, of $5,000,000 for each fiscal year beginning with fiscal year 2018, to remain available until expended. Such funds may not be used by a contractor under section 1893(h) for medical reviews under this subparagraph..
					203.Ground ambulance services cost reporting requirement
 (a)In generalSection 1121 of the Social Security Act (42 U.S.C. 1320a) is amended— (1)in subsection (a)—
 (A)by striking For the purposes of and inserting Subject to subsection (d), for the purposes of; (B)by inserting suppliers of ground ambulance services, after health maintenance organizations,; and
 (C)in the matter following paragraph (5), by adding the following new sentence: Not later than December 31, 2019, the Secretary shall modify the uniform reporting system for providers of services with respect to ambulance services to ensure that such system contains information similar (as determined by the Secretary) to information required under the uniform reporting system for suppliers of ground ambulance services.; and
 (2)by adding at the end the following new subsection:  (d)In the case of a supplier of ground ambulance services that furnishes such services for fewer than 20 individuals entitled to benefits under part A of title XVIII and enrolled under part B of such title in a cost reporting period (as defined by the Secretary), the Secretary may modify the requirements for inclusion of any information specified in subsection (a) in reports made in accordance with the uniform reporting systems established under this section with respect to such services..
 (b)Suspension of payment for ground ambulance services; deeming certain payments overpaymentsSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end the following new paragraph:
						
							(17)Requirement to submit cost report and authority to suspend payments and deem certain payments
			 overpayments for ground ambulance services
 (A)In generalWith respect to ground ambulance services furnished by a supplier of such services during cost reporting periods (as defined in subparagraph (I)) beginning on or after January 1, 2020, such supplier shall make reports to the Secretary of information described in section 1121(a) in accordance with the uniform reporting system established under such section for such suppliers and, as may be required by the Secretary, of any of the information described in subparagraph (B).
 (B)Additional informationThe Secretary may, with respect to a supplier of ground ambulance services, require the following information (to be reported to the extent practicable under the uniform reporting system established under section 1121(a) for such suppliers):
 (i)Whether the supplier is part of an emergency services department, a governmental organization, or another type of entity (as described by the Secretary).
 (ii)The number of hours in a week during which the supplier is available for furnishing ground ambulance services.
 (iii)The average number of volunteer hours a week used by the supplier. (C)Suspension of paymentSubject to subparagraph (E), in the case that the Secretary determines that a supplier of ground ambulance services has not made to the Secretary a timely report described in subparagraph (A) with respect to a cost reporting period beginning on or after January 1, 2020, and before January 1, 2022, the Secretary may suspend payments made under this subsection, in whole or in part, to such supplier until the Secretary finds that such supplier has made such a report.
 (D)Deeming certain payments overpaymentsSubject to subparagraphs (E) and (F), in the case that the Secretary determines that a supplier of ground ambulance services has not made to the Secretary a complete, accurate, and timely report described in subparagraph (A) with respect to a cost reporting period beginning on or after January 1, 2022, the Secretary may deem payments made under this subsection to such supplier for such period to be overpayments and recoup such overpayments.
 (E)Hardship delayThe Secretary shall establish a process whereby a supplier of ground ambulance services may request a delay in making a report described in subparagraph (A) with respect to a cost reporting period for reason of significant hardship (as determined by the Secretary).
 (F)Authority to modify cost reporting elements and enforcementNot earlier than January 1, 2024, the Secretary may provide that subparagraph (D) no longer applies to ground ambulance services suppliers or a category of such suppliers after—
 (i)taking into account the recommendation of the Medicare Payment Advisory Commission in the most recent report available to the Secretary submitted under section 204 of the Advancing Seniors and Kids Act regarding whether cost reports made by suppliers or a category of suppliers (as specified for purposes of the report submitted under such section) should be required or modified; and
 (ii)undertaking notice and comment rulemaking. (G)Audit of cost reportsThe Secretary shall audit reports described in subparagraph (A) made with respect to cost reporting periods beginning on or after January 1, 2021.
 (H)AppealsThe Secretary shall establish a process whereby a supplier of ground ambulance services may appeal a determination described in subparagraph (C) or (D) made with respect to a cost report required to be made by such supplier under subparagraph (A).
 (I)DefinitionIn this paragraph, the term cost reporting period means, with respect to a year, the 12-month period beginning on January 1 of such year.. (c)Stakeholder feedback (1)In generalThe Secretary of Health and Human Services shall implement the provisions of this section, including the amendments made by this section, through notice and comment rulemaking and seek input from stakeholders.
 (2)Nonapplication of Paperwork Reduction ActChapter 35 of title 44, United States Code, shall not apply with respect to— (A)the development and implementation of the uniform reporting system required under section 1121(a) of the Social Security Act (42 U.S.C. 1320a(a)) for suppliers of ground ambulance services and reports required to be made under section 1834(l)(17) of such Act (42 U.S.C. 1395m(l)(17)), as added by subsection (b) of this section; and
 (B)the modification of the uniform reporting systems under such section 1121(a) of such Act for providers of such services and reports required to be made under section 1861(v)(1)(F) of such Act (42 U.S.C. 1395x(v)(1)(F)).
							(d)Implementation resources
 (1)In generalThere are hereby appropriated to the Secretary from the Federal Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) $8,000,000 and from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t) $92,000,000 (of which not less than $10,000,000 shall be used to fulfill the auditing requirement under section 1834(l)(17)(G) of such Act, as added by subsection (b) of this section) to carry out the provisions of this section, including the amendments made by this section, to remain available through December 31, 2022.
 (2)Funding for employeesThe Secretary of Health and Human Services shall provide for the transfer to the Centers for Medicare & Medicaid Services Program Management Account, from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of the Social Security Act (42 U.S.C. 1395t), of such sums as may be necessary in order to directly hire no more than 2 full-time employees to carry out the provisions of this section, including the amendments made by this section.
 (e)Sense of CongressIt is the sense of Congress that— (1)a cost report made by a supplier of ground ambulance services with respect to a cost reporting period beginning before January 1, 2022, may not contain complete and accurate information on ground ambulance services furnished during such a period by the supplier; and
 (2)the Secretary should take into account only the timeliness of such a report made with respect to such a period when determining whether to suspend payments to a supplier under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)).
						204.Ground ambulance services cost reporting study
 (a)In generalNot later than March 15, 2023, and as determined necessary by the Medicare Payment Advisory Commission thereafter, such Commission shall assess and submit to Congress a report on cost reports carried out in accordance with sections 1121(a) and 1834(l) of the Social Security Act (42 U.S.C. 1320a(a), 1395m(l)), the adequacy of payments for such services made under section 1834(l) of such Act, and geographic variations in the cost of providing such services.
 (b)ContentsThe report described in subsection (a) shall contain the following: (1)An analysis of cost report data submitted in accordance with such sections.
 (2)An analysis of any burden on providers and suppliers of such services associated with reporting such data.
 (3)A recommendation on whether or not cost reports of ambulance services made by suppliers or a category of suppliers (as specified by the Secretary) of such services, or the ground ambulance portion of cost reports made by providers of such services, should be required or modified, taking into account the analyses described in paragraphs (1) and (2).
 205.Extension of ground ambulance services extendersSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended— (1)in paragraph (12)(A), by striking 2018 and inserting 2023; and
 (2)in paragraph (13)(A), by striking 2018 each place it appears and inserting 2023. 206.Extension of increased inpatient hospital payment adjustment for certain low-volume hospitalsSection 1886(d)(12) of the Social Security Act (42 U.S.C. 1395ww(d)(12)) is amended—
 (1)in subparagraph (B), in the matter preceding clause (i), by striking and for discharges occurring in fiscal year 2020 and subsequent fiscal years; (2)in subparagraph (C)(i)—
 (A)by striking fiscal years 2011 through 2017 each place it appears and inserting fiscal years 2011 through 2019; and (B)by striking or portion of fiscal year; and
 (3)in subparagraph (D)— (A)in the heading, by striking Temporary applicable percentage increase and inserting Applicable percentage increase beginning with fiscal year 2011;
 (B)by striking fiscal years 2011 through 2017, and inserting fiscal years 2011 through 2019; and (C)by striking or the portion of fiscal year each place it appears.
						207.Extension of the Medicare-Dependent Hospital (MDH) program
 (a)In generalSection 1886(d)(5)(G) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)) is amended— (1)in clause (i), by striking October 1, 2017 and inserting October 1, 2019; and
 (2)in clause (ii)(II), by striking October 1, 2017 and inserting October 1, 2019. (b)Conforming Amendments (1)Extension of target amountSection 1886(b)(3)(D) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(D)) is amended—
 (A)in the matter preceding clause (i), by striking October 1, 2017 and inserting October 1, 2019; and (B)in clause (iv), by striking through fiscal year 2017 and inserting through fiscal year 2019.
 (2)Permitting hospitals to decline reclassificationSection 13501(e)(2) of the Omnibus Budget Reconciliation Act of 1993 (42 U.S.C. 1395ww note) is amended by striking through fiscal year 2017 and inserting through fiscal year 2019.
						208.Specialized Medicare Advantage plans for special needs individuals
 (a)Permanent extensionSection 1859(f)(1) of the Social Security Act (42 U.S.C. 1395w–28(f)(1)) is amended by striking and for periods before January 1, 2019. (b)Increased integration of dual SNPs (1)In generalSection 1859(f) of the Social Security Act (42 U.S.C. 1395w–28(f)) is amended—
 (A)in paragraph (3), by adding at the end the following new subparagraph:  (F)The plan meets the requirements applicable under paragraph (8).; and
 (B)by adding at the end the following new paragraph:  (8)Increased integration of dual SNPs (A)Designated contactThe Secretary, acting through the Federal Coordinated Health Care Office established under section 2602 of Public Law 111–148, shall serve as a dedicated point of contact for States to address misalignments that arise with the integration of specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) under this paragraph and, consistent with such role, shall—
 (i)establish a uniform process for disseminating to State Medicaid agencies information under this title impacting contracts between such agencies and such plans under this subsection; and
 (ii)establish basic resources for States interested in exploring such plans as a platform for integration, such as a model contract or other tools to achieve those goals.
											(B)Unified grievances and appeals process
 (i)In generalNot later than April 1, 2020, the Secretary shall establish procedures, to the extent feasible as determined by the Secretary, unifying grievances and appeals procedures under sections 1852(f), 1852(g), 1902(a)(3), 1902(a)(5), and 1932(b)(4) for items and services provided by specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) under this title and title XIX. The Secretary shall solicit comment in developing such procedures from States, plans, beneficiaries and their representatives, and other relevant stakeholders. With respect to items and services described in the previous sentence, appeals procedures established under this clause shall apply in place of otherwise applicable appeals procedures.
 (ii)ProceduresThe procedures established under clause (i) shall be included in the plan contract under paragraph (3)(D) and shall—
 (I)adopt the provisions for the enrollee that are most protective for the enrollee and, to the extent feasible as determined by the Secretary, are compatible with unified timeframes and consolidated access to external review under an integrated process;
 (II)take into account differences in State plans under title XIX to the extent necessary; (III)be easily navigable by an enrollee; and
 (IV)include the elements described in clause (iii), as applicable. (iii)Elements describedBoth unified appeals and unified grievance procedures shall include, as applicable, the following elements described in this clause:
 (I)Single written notification of all applicable grievances and appeal rights under this title and title XIX. For purposes of this subparagraph, the Secretary may waive the requirements under section 1852(g)(1)(B) when the specialized MA plan covers items or services under this part or under title XIX.
 (II)Single pathways for resolution of any grievance or appeal related to a particular item or service provided by specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) under this title and title XIX.
 (III)Notices written in plain language and available in a language and format that is accessible to the enrollee, including in non-English languages that are prevalent in the service area of the specialized MA plan.
 (IV)Unified timeframes for grievances and appeals processes, such as an individual’s filing of a grievance or appeal, a plan’s acknowledgment and resolution of a grievance or appeal, and notification of decisions with respect to a grievance or appeal.
 (V)Requirements for how the plan must process, track, and resolve grievances and appeals, to ensure beneficiaries are notified on a timely basis of decisions that are made throughout the grievance or appeals process and are able to easily determine the status of a grievance or appeal.
 (iv)Continuation of benefits pending appealThe unified procedures under clause (i) shall, with respect to all benefits under parts A and B and title XIX subject to appeal under such procedures, incorporate provisions under current law and implementing regulations that provide continuation of benefits pending appeal under this title and title XIX.
 (C)Requirement for unified grievances and appealsFor 2022 and subsequent years, the contract of a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(ii) with a State Medicaid agency under paragraph (3)(D) shall require the use of unified grievances and appeals procedures as described in subparagraph (B).
										(D)Requirements for full integration for certain dual SNPs
 (i)RequirementFor 2021 and subsequent years, a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(ii) shall meet one or more of the following requirements for integration of benefits under this title and title XIX:
 (I)Meet the requirements of a fully integrated plan described in section 1853(a)(1)(B)(iv)(II) (other than the requirement that the plan have similar average levels of frailty, as determined by the Secretary, as the PACE program).
 (II)Enter into a capitated contract with the State Medicaid agency to provide long-term services and supports or behavioral health services, or both.
 (III)To the extent the State does not allow for or require such a specialized MA plan to enter into a capitated contract described in subclause (II), enter into another type of integration arrangement, as determined appropriate by the Secretary after consultation with stakeholders, such as by—
 (aa)entering into a contract with the State that requires notifying the State in a timely manner of hospitalizations, emergency room visits, and hospital or nursing home discharges of enrollees or otherwise requires sharing data that would benefit the coordination of items and services under this title and the State plan under title XIX; or
 (bb)being offered by a parent organization that also offers a Medicaid managed care plan that provides long-term services and supports or behavioral health services to the same enrollees as under such specialized MA plan.
 (ii)SanctionsFor 2021 and subsequent years, if the Secretary determines that a specialized MA plan fails to comply with clause (i), the Secretary may provide for the application against the Medicare Advantage organization offering the plan any of the remedies described in section 1857(g)(2)..
 (2)Conforming amendment to responsibilities of Federal Coordinated Health Care OfficeSection 2602(d) of Public Law 111–148 (42 U.S.C. 1315b(d)) is amended by adding at the end the following new paragraphs:
							
 (6)To act as a designated contact for States under subsection (f)(8)(A) of section 1859 of the Social Security Act (42 U.S.C. 1395w–28) with respect to the integration of specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) of such section.
 (7)To be responsible for developing regulations and guidance related to the implementation of a unified grievance and appeals process as described in subparagraphs (B) and (C) of section 1859(f)(8) of the Social Security Act (42 U.S.C. 1395w–28(f)(8)).
 (8)To be responsible for developing regulations and guidance related to the integration or alignment of policy and oversight under the Medicare program under title XVIII of such Act and Medicaid program under title XIX of such Act regarding specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) of such section 1859..
						(c)Improvements to severe or disabling chronic condition SNPs
 (1)Care management requirementsSection 1859(f)(5) of the Social Security Act (42 U.S.C. 1395w–28(f)(5)) is amended— (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (B)in clause (ii), as redesignated by subparagraph (B), by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;
 (C)by striking all SNPs.—The requirements and inserting “all SNPs.—  (A)In generalSubject to subparagraph (B), the requirements; and
 (D)by adding at the end the following new subparagraph:  (B)Improvements to care management requirements for severe or disabling chronic condition SNPsFor 2020 and subsequent years, in the case of a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(iii), the requirements described in this paragraph include the following:
 (i)The interdisciplinary team under subparagraph (A)(ii)(III) includes a team of providers with demonstrated expertise, including training in an applicable specialty, in treating individuals similar to the targeted population of the plan.
 (ii)Requirements developed by the Secretary to provide face-to-face encounters with individuals enrolled in the plan not less frequently than on an annual basis.
 (iii)As part of the model of care under clause (i) of subparagraph (A), the results of the initial assessment and annual reassessment under clause (ii)(I) of such subparagraph of each individual enrolled in the plan are addressed in the individual’s individualized care plan under clause (ii)(II) of such subparagraph.
 (iv)As part of the annual evaluation and approval of such model of care, the Secretary shall take into account whether the plan fulfilled the previous year’s goals (as required under the model of care).
 (v)The Secretary shall establish a minimum benchmark for each element of the model of care of a plan. The Secretary shall only approve a plan’s model of care under this paragraph if each element of the model of care meets the minimum benchmark applicable under the preceding sentence..
							(2)Revisions to the definition of a severe or disabling chronic conditions specialized needs
			 individual
 (A)In generalSection 1859(b)(6)(B)(iii) of the Social Security Act (42 U.S.C. 1395w–28(b)(6)(B)(iii)) is amended—
 (i)by striking who have and inserting “who—  (I)before January 1, 2022, have;
 (ii)in subclause (I), as added by clause (i), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new subclause:
									
 (II)on or after January 1, 2022, have one or more capitated and medically complex chronic conditions that is life threatening or significantly limits overall health or function, have a high risk of hospitalization or other adverse health outcomes, and require intensive care coordination and that is listed under subsection (f)(9)(A)..
 (B)Panel of clinical advisorsSection 1859(f) of the Social Security Act (42 U.S.C. 1395w–28(f)), as amended by subsection (b), is amended by adding at the end the following new paragraph:
								
									(9)List of conditions for clarification of the definition of a severe or disabling chronic conditions
			 specialized needs individual
 (A)In generalNot later than December 31, 2020, and every 5 years thereafter, the Secretary shall convene a panel of clinical advisors to establish and update a list of conditions that meet each of the following criteria:
 (i)Conditions that meet the definition of a severe or disabling chronic condition under subsection (b)(6)(B)(iii) on or after January 1, 2022.
 (ii)Conditions that require prescription drugs, providers, and models of care that are unique to the specific population of enrollees in a specialized MA plan for special needs individuals described in such subsection on or after such date and—
 (I)as a result of such special needs individuals with such a condition having access to and being enrolled in such a plan, as compared to access to and enrollment in other Medicare Advantage plans under this part, it is projected that such individuals would improve health outcomes with respect to such condition, that such individuals would have reduced overall costs under this title, and that there would not be any increase in expenditures under this title for such individuals; or
 (II)have a low prevalence in the general population of beneficiaries under this title or a disproportionally high per-beneficiary cost under this title.
 (B)GAO Study on Health Outcomes of Individuals Enrolled in Specialized MA plansNot later than the date that is 3 years after the date of the enactment of this paragraph, the Comptroller General of the United States shall conduct a study and submit to Congress a report on the extent to which health outcomes can be compared across specialized MA plans for special needs individuals (as defined in section 1859(b)(6)) and other Medicare Advantage plans under this part across similar populations, using existing measures and that identifies any potential limitations where new measures may need to be developed for such population..
							(d)Quality measurement at the plan level for SNPs and determination of feasibility of quality
 measurement at the plan level for all MA plansSection 1853(o) of the Social Security Act (42 U.S.C. 1395w–23(o)) is amended by adding at the end the following new paragraphs:
						
							(6)Quality measurement at the plan level for SNPs
 (A)In generalSubject to subparagraph (B), the Secretary may require reporting of data under section 1852(e) for, and apply under this subsection, quality measures at the plan level for specialized MA plans for special needs individuals instead of at the contract level.
 (B)ConsiderationsPrior to applying quality measurement at the plan level under this paragraph, the Secretary shall— (i)take into consideration the minimum number of enrollees in a specialized MA plan for special needs individuals in order to determine if a statistically significant or valid measurement of quality at the plan level is possible under this paragraph;
 (ii)if quality measures are reported at the plan level, ensure that MA plans are not required to provide duplicative information; and
 (iii)ensure that such reporting does not interfere with the collection of encounter data submitted by MA organizations or the administration of any changes to the program under this part as a result of the collection of such data.
 (C)ApplicationIf the Secretary applies quality measurement at the plan level under this paragraph— (i)such quality measurement may include Medicare Health Outcomes Survey (HOS), Healthcare Effectiveness Data and Information Set (HEDIS), Consumer Assessment of Healthcare Providers and Systems (CAHPS) measures and quality measures under part D; and
 (ii)the Secretary shall consider applying administrative actions, such as remedies described in section 1857(g)(2), to the plan level.
									(7)Determination of feasibility of quality measurement at the plan level for all MA plans
 (A)Determination of feasibilityThe Secretary shall determine the feasibility of requiring reporting of data under section 1852(e) for, and applying under this subsection, quality measures at the plan level for all MA plans under this part.
 (B)Consideration of changeAfter making a determination under subparagraph (A), the Secretary shall consider requiring such reporting and applying such quality measures at the plan level as described in such subparagraph..
					(e)GAO study and report on State-Level integration between dual SNPs and Medicaid
 (1)StudyThe Comptroller General of the United States (in this paragraph referred to as the Comptroller General) shall conduct a study on State-level integration between specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) of section 1859 of the Social Security Act (42 U.S.C. 1395w–28) and the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.). Such study shall include an analysis of the following:
 (A)The characteristics of States in which the State agency responsible for administering the State plan under such title XIX has a contract with such a specialized MA plan and that delivers long-term services and supports under the State plan under such title XIX through a managed care program, including the requirements under such State plan with respect to long-term services and supports.
 (B)The types of such specialized MA plans, which may include the following: (i)A plan described in section 1853(a)(1)(B)(iv)(II) of such Act (42 U.S.C. 1395w–23(a)(1)(B)(iv)(II)).
 (ii)A plan that meets the requirements described in subsection (f)(3)(D) of such section 1859. (iii)A plan described in clause (ii) that also meets additional requirements established by the State.
 (C)The characteristics of individuals enrolled in such specialized MA plans. (D)As practicable, the following with respect to State programs for the delivery of long-term services and supports under such title XIX through a managed care program:
 (i)Which populations of individuals are eligible to receive such services and supports. (ii)Whether all such services and supports are provided on a capitated basis or if any of such services and supports are carved out and provided through fee-for-service.
 (E)As, practicable, how the availability and variation of integration arrangements of such specialized MA plans offered in States affects spending, service delivery options, access to community-based care, and utilization of care.
 (F)Barriers and opportunities for making further progress on dual integration, as well as recommend legislation to expedite or refine pathways toward fully integrated care.
 (2)ReportNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.
						209.Expanding supplemental benefits to meet the needs of chronically ill Medicare Advantage enrollees
 (a)In generalSection 1852(a)(3) of the Social Security Act (42 U.S.C. 1395w–22(a)(3)) is amended— (1)in subparagraph (A), by striking Each and inserting Subject to subparagraph (D), each; and
 (2)by adding at the end the following new subparagraph:  (D)Expanding supplemental benefits to meet the needs of chronically ill enrollees (i)In generalFor plan year 2020 and subsequent plan years, in addition to any supplemental health care benefits otherwise provided under this paragraph, an MA plan, including a specialized MA plan for special needs individuals described in subsection (b)(6) of section 1859, may provide supplemental benefits described in clause (ii) to a chronically ill enrollee (as defined in clause (iii)).
									(ii)Supplemental benefits described
 (I)In generalSupplemental benefits described in this clause are supplemental benefits that, with respect to a chronically ill enrollee, have a reasonable expectation of improving or maintaining the health or overall function of the chronically ill enrollee and may not be limited to being primarily health related benefits.
 (II)Authority to waive uniformity requirementsThe Secretary may, with respect to supplemental benefits provided to a chronically ill enrollee under this subparagraph, waive the uniformity requirement, as determined appropriate by the Secretary.
 (iii)Chronically ill enrollee definedIn this subparagraph, the term chronically ill enrollee means an enrollee in an MA plan that the Secretary determines— (I)has one or more comorbid and medically complex chronic conditions that is life threatening or significantly limits the overall health or function of the enrollee;
 (II)has a high risk of hospitalization or other adverse health outcomes; or (III)requires intensive care coordination..
						(b)GAO Study and Report
 (1)StudyThe Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study on supplemental benefits provided to enrollees in Medicare Advantage plans under part C of title XVIII of the Social Security Act, including specialized MA plans for special needs individuals described in section 1859(b)(6) of such Act (42 U.S.C. 1395w–28(b)(6)). Such study shall be conducted in consultation with the Centers for Medicare & Medicaid Services and Medicare Advantage plans as necessary and, to the extent data is available, shall include an analysis of the following:
 (A)The type of supplemental benefits provided to such enrollees, the total number of enrollees receiving each supplemental benefit, and whether the supplemental benefit is covered by the standard benchmark cost of the benefit or with an additional premium.
 (B)The frequency in which supplemental benefits are utilized by such enrollees. (C)The impact supplemental benefits have on—
 (i)indicators of the quality of care received by such enrollees, including overall health and function of the enrollees;
 (ii)the utilization of items and services for which benefits are available under the original Medicare fee-for-service program option under parts A and B of such title XVIII by such enrollees; and
 (iii)the amount of the bids submitted by Medicare Advantage Organizations for Medicare Advantage plans under such part C.
 (2)ReportNot later than 5 years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.
 210.Extension of consensus-based entity fundingSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)) is amended by striking 2017 and inserting 2019. 211.Extension of certain MIPPA funding provisionsSection 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note) is amended—
 (1)in subsection (a)(1)(B)— (A)in clause (vi), by striking and at the end;
 (B)in clause (vii), by striking the period at the end and inserting ; and; and (C)by inserting after clause (vii) the following new clause:
							
 (viii)for each of fiscal years 2018 through 2019, of $13,000,000.; (2)in subsection (b)(1)(B)—
 (A)in clause (vi), by striking and at the end; (B)in clause (vii), by striking the period at the end and inserting ; and; and
 (C)by inserting after clause (vii) the following new clause:  (viii)for each of fiscal years 2018 through 2019, of $7,500,000.;
 (3)in subsection (c)(1)(B)— (A)in clause (vi), by striking and at the end;
 (B)in clause (vii), by striking the period at the end and inserting ; and; and (C)by inserting after clause (vii) the following new clause:
							
 (viii)for each of fiscal years 2018 through 2019, of $5,000,000.; and (4)in subsection (d)(2)—
 (A)in clause (vi), by striking and at the end; (B)in clause (vii), by striking the period at the end and inserting ; and; and
 (C)by inserting after clause (vii) the following new clause:  (viii)for each of fiscal years 2018 through 2019, of $12,000,000..
 212.Extension of home health rural add-onSection 421(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2283; 42 U.S.C. 1395fff note), as amended by section 5201(b) of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 46), section 3131(c) of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 428), and section 210 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), is further amended by striking January 1, 2018 and inserting January 1, 2020 each place it appears.
				BMedicaid and Public Health Extenders
				221.Extension for community health centers and the National Health Service Corps
 (a)Community health centers fundingSection 10503(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)), as amended by section 3101 of Public Law 115–96, is amended by amending subparagraph (F) to read as follows:
						
 (F)$3,600,000,000 for each of fiscal years 2018 and 2019.. (b)Other community health centers provisionsSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended—
 (1)in subsection (b)(1)(A)(ii), by striking abuse and inserting use disorder; (2)in subsection (b)(2)(A), by striking abuse and inserting use disorder;
 (3)in subsection (c)— (A)in paragraph (1), by striking subparagraphs (B) through (D);
 (B)by striking (1) In general and all that follows through The Secretary and inserting the following:  (1)CentersThe Secretary; and
 (C)in paragraph (1), as amended, by redesignating clauses (i) through (v) as subparagraphs (A) through (E) and moving the margin of each of such redesignated subparagraph 2 ems to the left;
 (4)by striking subsection (d) and inserting the following:  (d)Improving quality of care (1)Supplemental awardsThe Secretary may award supplemental grant funds to health centers funded under this section to implement evidence-based models for increasing access to high-quality primary care services, which may include models related to—
 (A)improving the delivery of care for individuals with multiple chronic conditions; (B)workforce configuration;
 (C)reducing the cost of care; (D)enhancing care coordination;
 (E)expanding the use of telehealth and technology-enabled collaborative learning and capacity building models;
 (F)care integration, including integration of behavioral health, mental health, or substance use disorder services; and
 (G)addressing emerging public health or substance use disorder issues to meet the health needs of the population served by the health center.
 (2)SustainabilityIn making supplemental awards under this subsection, the Secretary may consider whether the health center involved has submitted a plan for continuing the activities funded under this subsection after supplemental funding is expended.
 (3)Special considerationThe Secretary may give special consideration to applications for supplemental funding under this subsection that seek to address significant barriers to access to care in areas with a greater shortage of health care providers and health services relative to the national average.;
 (5)in subsection (e)(1)— (A)in subparagraph (B)—
 (i)by striking 2 years and inserting 1 year; and (ii)by adding at the end the following: The Secretary shall not make a grant under this paragraph unless the applicant provides assurances to the Secretary that within 120 days of receiving grant funding for the operation of the health center, the applicant will submit, for approval by the Secretary, an implementation plan to meet the requirements of subsection (l)(3). The Secretary may extend such 120-day period for achieving compliance upon a demonstration of good cause by the health center.; and
 (B)in subparagraph (C)— (i)in the subparagraph heading, by striking and plans;
 (ii)by striking or plan (as described in subparagraphs (B) and (C) of subsection (c)(1)); (iii)by striking or plan, including the purchase and inserting the following: “including—
									
 (i)the purchase; (iv)by inserting , which may include data and information systems  after of equipment;
 (v)by striking the period at the end and inserting a semicolon; and (vi)by adding at the end the following:
									
 (ii)the provision of training and technical assistance; and (iii)other activities that—
 (I)reduce costs associated with the provision of health services; (II)improve access to, and availability of, health services provided to individuals served by the centers;
 (III)enhance the quality and coordination of health services; or (IV)improve the health status of communities.;
 (6)in subsection (e)(5)(B)— (A)in the heading of subparagraph (B), by striking and plans; and
 (B)by striking and subparagraphs (B) and (C) of subsection (c)(1) to a health center or to a network or plan and inserting to a health center or to a network; (7)by striking subsection (s);
 (8)by redesignating subsections (g) through (r) as subsections (h) through (s), respectively; (9)by inserting after subsection (f), the following:
							
								(g)New access points and expanded services
									(1)Approval of new access points
 (A)In generalThe Secretary may approve applications for grants under subparagraph (A) or (B) of subsection (e)(1) to establish new delivery sites.
 (B)Special considerationIn carrying out subparagraph (A), the Secretary may give special consideration to applicants that have demonstrated the new delivery site will be located within a sparsely populated area, or an area which has a level of unmet need that is higher relative to other applicants.
 (C)Consideration of applicationsIn carrying out subparagraph (A), the Secretary shall approve applications for grants under subparagraphs (A) and (B) of subsection (e)(1) in such a manner that the ratio of the medically underserved populations in rural areas which may be expected to use the services provided by the applicants involved to the medically underserved populations in urban areas which may be expected to use the services provided by the applicants is not less than two to three or greater than three to two.
 (D)Service area overlapIf in carrying out subparagraph (A) the applicant proposes to serve an area that is currently served by another health center funded under this section, the Secretary may consider whether the award of funding to an additional health center in the area can be justified based on the unmet need for additional services within the catchment area.
										(2)Approval of expanded service applications
 (A)In generalThe Secretary may approve applications for grants under subparagraph (A) or (B) of subsection (e)(1) to expand the capacity of the applicant to provide required primary health services described in subsection (b)(1) or additional health services described in subsection (b)(2).
 (B)Priority expansion projectsIn carrying out subparagraph (A), the Secretary may give special consideration to expanded service applications that seek to address emerging public health or behavioral health, mental health, or substance abuse issues through increasing the availability of additional health services described in subsection (b)(2) in an area in which there are significant barriers to accessing care.
 (C)Consideration of applicationsIn carrying out subparagraph (A), the Secretary shall approve applications for applicants in such a manner that the ratio of the medically underserved populations in rural areas which may be expected to use the services provided by the applicants involved to the medically underserved populations in urban areas which may be expected to use the services provided by such applicants is not less than two to three or greater than three to two.;
 (10)in subsection (i) (as so redesignated)— (A)in paragraph (1), by striking and children and youth at risk of homelessness and inserting , children and youth at risk of homelessness, homeless veterans, and veterans at risk of homelessness; and
 (B)in paragraph (5)— (i)by striking subparagraph (B);
 (ii)by redesignating subparagraph (C) as subparagraph (B); and (iii)in subparagraph (B) (as so redesignated)—
 (I)in the subparagraph heading, by striking abuse and inserting use disorder; and (II)by striking abuse and inserting use disorder;
 (11)in subsection (l) (as so redesignated)— (A)in paragraph (2)—
 (i)in the paragraph heading, by inserting unmet before need; (ii)in the matter preceding subparagraph (A), by inserting and an application for a grant under subsection (g) after subsection (e)(1);
 (iii)in subparagraph (A), by inserting unmet before need for health services; (iv)in subparagraph (B), by striking and at the end;
 (v)in subparagraph (C), by striking the period at the end and inserting ; and; and (vi)by adding after subparagraph (C) the following:
									
 (D)in the case of an application for a grant pursuant to subsection (g)(1), a demonstration that the applicant has consulted with appropriate State and local government agencies, and health care providers regarding the need for the health services to be provided at the proposed delivery site.;
 (B)in paragraph (3)— (i)in the matter preceding subparagraph (A), by inserting or subsection (g) after subsection (e)(1)(B);
 (ii)in subparagraph (B), by striking in the catchment area of the center and inserting , including other health care providers that provide care within the catchment area, local hospitals, and specialty providers in the catchment area of the center, to provide access to services not available through the health center and to reduce the non-urgent use of hospital emergency departments;
 (iii)in subparagraph (H)(ii), by inserting who shall be directly employed by the center after approves the selection of a director for the center; (iv)in subparagraph (L), by striking and at the end;
 (v)in subparagraph (M), by striking the period and inserting ; and; and (vi)by inserting after subparagraph (M), the following:
									
 (N)the center has written policies and procedures in place to ensure the appropriate use of Federal funds in compliance with applicable Federal statutes, regulations, and the terms and conditions of the Federal award.; and
 (C)by striking paragraph (4); (12)in subsection (m) (as so redesignated), by adding at the end the following: Funds expended to carry out activities under this subsection and operational support activities under subsection (n) shall not exceed 3 percent of the amount appropriated for this section for the fiscal year involved.;
 (13)in subsection (q) (as so redesignated), by striking grants for new health centers under subsections (c) and (e) and inserting operating grants under subsection (e), applications for new access points and expanded service pursuant to subsection (g);
 (14)in subsection (r)(4) (as so redesignated), by adding at the end the following: A waiver provided by the Secretary under this paragraph may not remain in effect for more than 1 year and may not be extended after such period. An entity may not receive more than one waiver under this paragraph in consecutive years.;
 (15)in subsection (s)(3) (as so redesignated)— (A)by striking appropriate committees of Congress a report concerning the distribution of funds under this section and inserting the following: “Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, a report including, at a minimum—
								
 (A)the distribution of funds for carrying out this section; (B)by striking populations. Such report shall include an assessment and inserting the following: “populations;
								
 (B)an assessment; (C)by striking and the rationale for any substantial changes in the distribution of funds. and inserting a semicolon; and
 (D)by adding at the end the following:  (C)the distribution of awards and funding for new or expanded services in each of rural areas and urban areas;
 (D)the distribution of awards and funding for establishing new access points, and the number of new access points created;
 (E)the amount of unexpended funding for loan guarantees and loan guarantee authority under title XVI; (F)the rationale for any substantial changes in the distribution of funds;
 (G)the rate of closures for health centers and access points; (H)the number and reason for any grants awarded pursuant to subsection (e)(1)(B); and
 (I)the number and reason for any waivers provided pursuant to subsection (r)(4).; and (16)in subsection (s) (as so redesignated) by adding at the end the following new paragraph:
							
 (5)Funding for participation of health centers in All of Us Research ProgramIn addition to any amounts made available pursuant to subsection (d) of this section, paragraph (1) of this subsection, section 402A of this Act, or section 10503 of the Patient Protection and Affordable Care Act, there is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, to the Secretary $25,000,000 for fiscal year 2018 to support the participation of health centers in the All of Us Research Program under the Precision Medicine Initiative under section 498E of this Act..
 (c)National Health Service CorpsSection 10503(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)), as amended by section 3101 of Public Law 115–96, is amended by amending subparagraph (F) to read as follows:
						
 (F)$310,000,000 for each of fiscal years 2018 and 2019.. 222.Extension for special diabetes programs (a)Special diabetes program for type I diabetesSubparagraph (D) of section 330B(b)(2) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)), as amended by section 3102 of Public Law 115–96, is amended to read as follows:
						
 (D)$150,000,000 for each of fiscal years 2018 and 2019.. (b)Special diabetes program for IndiansSubparagraph (D) of section 330C(c)(2) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)), as amended by section 3102 of Public Law 115–96, is amended to read as follows:
						
 (D)$150,000,000 for each of fiscal years 2018 and 2019.. 223.Reauthorization of program of payments to teaching health centers that operate graduate medical education programs (a)PaymentsSubsection (a) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended to read as follows:
						
							(a)Payments
 (1)In generalSubject to subsection (h)(2), the Secretary shall make payments under this section for direct expenses and indirect expenses to qualified teaching health centers that are listed as sponsoring institutions by the relevant accrediting body for, as appropriate—
 (A)maintenance of filled positions at existing approved graduate medical residency training programs; (B)expansion of existing approved graduate medical residency training programs; and
 (C)establishment of new approved graduate medical residency training programs. (2)Per resident amountIn making payments under paragraph (1), the Secretary shall consider the cost of training residents at teaching health centers and the implications of the per resident amount on approved graduate medical residency training programs at teaching health centers.
 (3)PriorityIn making payments under paragraph (1)(C), the Secretary shall give priority to qualified teaching health centers that—
 (A)serve a health professional shortage area with a designation in effect under section 332 or a medically underserved community (as defined in section 799B); or
 (B)are located in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act).. (b)FundingParagraph (1) of section 340H(g) of the Public Health Service Act (42 U.S.C. 256h(g)), as amended by section 3101 of Public Law 115–96, is amended by striking and $30,000,000 for the period of the first and second quarters of fiscal year 2018 and inserting and $126,500,000 for each of fiscal years 2018 and 2019.
 (c)Annual reportingSubsection (h)(1) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended— (1)by redesignating subparagraph (D) as subparagraph (H); and
 (2)by inserting after subparagraph (C) the following:  (D)The number of patients treated by residents described in paragraph (4).
 (E)The number of visits by patients treated by residents described in paragraph (4). (F)Of the number of residents described in paragraph (4) who completed their residency training at the end of such residency academic year, the number and percentage of such residents entering primary care practice (meaning any of the areas of practice listed in the definition of a primary care residency program in section 749A).
 (G)Of the number of residents described in paragraph (4) who completed their residency training at the end of such residency academic year, the number and percentage of such residents who entered practice at a health care facility—
 (i)primarily serving a health professional shortage area with a designation in effect under section 332 or a medically underserved community (as defined in section 799B); or
 (ii)located in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act).. (d)Report on training costsNot later than March 31, 2019, the Secretary of Health and Human Services shall submit to the Congress a report on the direct graduate expenses of approved graduate medical residency training programs, and the indirect expenses associated with the additional costs of teaching residents, of qualified teaching health centers (as such terms are used or defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)).
 (e)DefinitionSubsection (j) of section 340H of the Public Health Service Act (42 U.S.C. 256h) is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)New approved graduate medical residency training programThe term new approved graduate medical residency training program means an approved graduate medical residency training program for which the sponsoring qualified teaching health center has not received a payment under this section for a previous fiscal year (other than pursuant to subsection (a)(1)(C))..
 (f)Technical correctionSubsection (f) of section 340H (42 U.S.C. 256h) is amended by striking hospital each place it appears and inserting teaching health center. (g)Payments for previous fiscal yearsThe provisions of section 340H of the Public Health Service Act (42 U.S.C. 256h), as in effect on the day before the date of enactment of Public Law 115–96, shall continue to apply with respect to payments under such section for fiscal years before fiscal year 2018.
 224.Extension for family-to-family health information centersSection 501(c) of the Social Security Act (42 U.S.C. 701(c)) is amended— (1)in paragraph (1)(A)—
 (A)in clause (v), by striking and at the end; (B)in clause (vi), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new clause:  (vii)$6,000,000 for each of fiscal years 2018 and 2019.;
 (2)in paragraph (3)(C), by inserting before the period the following: , and with respect to fiscal years 2018 and 2019, such centers shall also be developed in all territories and at least one such center shall be developed for Indian tribes; and
 (3)by amending paragraph (5) to read as follows:  (5)For purposes of this subsection—
 (A)the term Indian tribe has the meaning given such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603);
 (B)the term State means each of the 50 States and the District of Columbia; and (C)the term territory means Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands..
					225.Extension of abstinence education; extension of personal responsibility education program
 (a)Abstinence educationSection 510 of the Social Security Act (42 U.S.C. 710) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking 2017 and inserting 2019; and
 (2)in subsection (d)— (A)by striking 2015 and and inserting 2015, ; and
 (B)by inserting after 2017 the following: , and an additional $75,000,000 for each of fiscal years 2018 through 2019. (b)Personal responsibility education (1)In generalSection 513 of the Social Security Act (42 U.S.C. 713) is amended—
 (A)in subsection (a)(1)(A), by striking 2017 and inserting 2019; (B)in subsection (a)(4)—
 (i)in subparagraph (A), by striking 2017 each place it appears and inserting 2019; and (ii)in subparagraph (B)—
 (I)in the subparagraph heading, by striking 3-year grants and inserting Competitive PREP grants; and (II)in clause (i), by striking solicit applications to award 3-year grants in each of fiscal years 2012 through 2017 and inserting continue through fiscal year 2019 grants awarded for any of fiscal years 2015 through 2017;
 (C)in subsection (c)(1), by inserting after youth with HIV/AIDS, the following: victims of human trafficking,; and (D)in subsection (f), by striking 2017 and inserting 2019.
 (2)Effective dateThe amendments made by this subsection take effect on October 1, 2017. 226.Extension of health workforce demonstration projects for low-income individualsSection 2008(c)(1) of the Social Security Act (42 U.S.C. 1397g(c)(1)) is amended by striking 2017 and inserting 2019.
 227.Delay of reduction to Medicaid DSH allotmentsSection 1923(f) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)) is amended— (1)in paragraph (7)(A)—
 (A)in clause (i), in the matter preceding subclause (I), by striking 2018 through 2025 and inserting 2020 through 2027; and (B)by amending clause (ii) to read as follows:
							
 (I)$2,000,000,000 for fiscal year 2020; (II)$3,000,000,000 for fiscal year 2021;
 (III)$4,000,000,000 for fiscal year 2022; (IV)$5,000,000,000 for fiscal year 2023;
 (V)$6,000,000,000 for fiscal year 2024; (VI)$7,000,000,000 for fiscal year 2025;
 (VII)$8,000,000,000 for fiscal year 2026; and (VIII)$8,000,000,000 for fiscal year 2027.; and
 (2)in paragraph (8), by striking 2025 and inserting 2027. 228.Delay of Bipartisan Budget Act of 2013 third-party liability provisions (a)In generalSection 202(c) of the Bipartisan Budget Act of 2013 (Public Law 113–67; 127 Stat. 1177; 42 U.S.C. 1396a note), as amended by section 211 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93; 128 Stat. 1047; 42 U.S.C. 1396a note) and section 220 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), is amended by striking 2017 and inserting 2022.
 (b)Effective date; treatmentThe amendment made by subsection (a) shall take effect on September 30, 2017, and shall apply with respect to claims pending, generated, or filed after such date.
					CContinuing the Maternal, Infant, and Early Childhood Home Visiting Program
 231.Continuing evidence-based home visiting programSection 511(j)(1)(H) of the Social Security Act (42 U.S.C. 711(j)(1)(H)) is amended by striking fiscal year 2017 and inserting each of fiscal years 2017 through 2022. 232.Continuing to demonstrate results to help families (a)Require service delivery models To demonstrate improvement in applicable benchmark areasSection 511 of the Social Security Act (42 U.S.C. 711) is amended in each of subsections (d)(1)(A) and (h)(4)(A) by striking each of.
 (b)Demonstration of improvements in subsequent yearsSection 511(d)(1) of such Act (42 U.S.C. 711(d)(1)) is amended by adding at the end the following:  (D)Demonstration of improvements in subsequent years (i)Continued measurement of improvement in applicable benchmark areasThe eligible entity, after demonstrating improvements for eligible families as specified in subparagraphs (A) and (B), shall continue to track and report, not later than 30 days after the end of fiscal year 2020 and every 3 years thereafter, information demonstrating that the program results in improvements for the eligible families participating in the program in at least 4 of the areas specified in subparagraph (A) that the service delivery model or models selected by the entity are intended to improve.
 (ii)Corrective action planIf the eligible entity fails to demonstrate improvement in at least 4 of the areas specified in subparagraph (A), as compared to eligible families who do not receive services under an early childhood home visitation program, the entity shall develop and implement a plan to improve outcomes in each of the areas specified in subparagraph (A) that the service delivery model or models selected by the entity are intended to improve, subject to approval by the Secretary. The plan shall include provisions for the Secretary to monitor implementation of the plan and conduct continued oversight of the program, including through submission by the entity of regular reports to the Secretary.
 (iii)Technical assistanceThe Secretary shall provide an eligible entity required to develop and implement an improvement plan under clause (ii) with technical assistance to develop and implement the plan. The Secretary may provide the technical assistance directly or through grants, contracts, or cooperative agreements.
 (iv)No improvement or failure to submit reportIf the Secretary determines after a period of time specified by the Secretary that an eligible entity implementing an improvement plan under clause (ii) has failed to demonstrate any improvement in at least 4 of the areas specified in subparagraph (A), or if the Secretary determines that an eligible entity has failed to submit the report required by clause (i), the Secretary shall terminate the grant made to the entity under this section and may include any unexpended grant funds in grants made to nonprofit organizations under subsection (h)(2)(B)..
 (c)Including information on applicable benchmarks in applicationSection 511(e)(5) of such Act (42 U.S.C. 711(e)(5)) is amended by inserting that the service delivery model or models selected by the entity are intended to improve before the period at the end. 233.Reviewing statewide needs to target resourcesSection 511(b)(1) of the Social Security Act (42 U.S.C. 711(b)(1)) is amended by striking Not later than and all that follows through section 505(a)) and inserting Each State shall, as a condition of receiving payments from an allotment for the State under section 502, conduct a statewide needs assessment (which may be separate from but in coordination with the statewide needs assessment required under section 505(a) and which shall be reviewed and updated by the State not later than October 1, 2020).
 234.Improving the likelihood of success in high-risk communitiesSection 511(d)(4)(A) of the Social Security Act (42 U.S.C. 711(d)(4)(A)) is amended by inserting , taking into account the staffing, community resource, and other requirements to operate at least one approved model of home visiting and demonstrate improvements for eligible families before the period.
				235.Option to fund evidence-based home visiting on a pay for outcome basis
 (a)In generalSection 511(c) of the Social Security Act (42 U.S.C. 711(c)) is amended by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by inserting after paragraph (2) the following:
						
 (3)Authority to use grant for a pay for outcomes initiativeAn eligible entity to which a grant is made under paragraph (1) may use up to 25 percent of the grant for outcomes or success payments related to a pay for outcomes initiative that will not result in a reduction of funding for services delivered by the entity under a childhood home visitation program under this section while the eligible entity develops or operates such an initiative..
 (b)Definition of pay for outcomes initiativeSection 511(k) of such Act (42 U.S.C. 711(k)) is amended by adding at the end the following:  (4)Pay for outcomes initiativeThe term pay for outcomes initiative means a performance-based grant, contract, cooperative agreement, or other agreement awarded by a public entity in which a commitment is made to pay for improved outcomes achieved as a result of the intervention that result in social benefit and direct cost savings or cost avoidance to the public sector. Such an initiative shall include—
 (A)a feasibility study that describes how the proposed intervention is based on evidence of effectiveness;
 (B)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether the initiative has met its proposed outcomes as a result of the intervention;
 (C)an annual, publicly available report on the progress of the initiative; and (D)a requirement that payments are made to the recipient of a grant, contract, or cooperative agreement only when agreed upon outcomes are achieved, except that this requirement shall not apply with respect to payments to a third party conducting the evaluation described in subparagraph (B)..
 (c)Extended availability of fundsSection 511(j)(3) of such Act (42 U.S.C. 711(j)(3)) is amended— (1)by striking (3) Availability.—Funds and inserting the following:
							
								(3)Availability
 (A)In generalExcept as provided in subparagraph (B), funds; and (2)by adding at the end the following:
							
 (B)Funds for pay for outcomes initiativesFunds made available to an eligible entity under this section for a fiscal year (or portion of a fiscal year) for a pay for outcomes initiative shall remain available for expenditure by the eligible entity for not more than 10 years after the funds are so made available..
						236.Data exchange standards for improved interoperability
 (a)In generalSection 511(h) of the Social Security Act (42 U.S.C. 711(h)) is amended by adding at the end the following:
						
							(5)Data exchange standards for improved interoperability
								(A)Designation and use of data exchange standards
 (i)DesignationThe head of the department or agency responsible for administering a program funded under this section shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State government perspectives, designate data exchange standards for necessary categories of information that a State agency operating the program is required to electronically exchange with another State agency under applicable Federal law.
 (ii)Data exchange standards must be nonproprietary and interoperableThe data exchange standards designated under clause (i) shall, to the extent practicable, be nonproprietary and interoperable.
 (iii)Other requirementsIn designating data exchange standards under this paragraph, the Secretary shall, to the extent practicable, incorporate—
 (I)interoperable standards developed and maintained by an international voluntary consensus standards body, as defined by the Office of Management and Budget;
 (II)interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model; and
 (III)interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance.
										(B)Data exchange standards for federal reporting
 (i)DesignationThe head of the department or agency responsible for administering a program referred to in this section shall, in consultation with an interagency work group established by the Office of Management and Budget, and considering State government perspectives, designate data exchange standards to govern Federal reporting and exchange requirements under applicable Federal law.
 (ii)RequirementsThe data exchange reporting standards required by clause (i) shall, to the extent practicable— (I)incorporate a widely accepted, nonproprietary, searchable, computer-readable format;
 (II)be consistent with and implement applicable accounting principles; (III)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
 (IV)be capable of being continually upgraded as necessary. (iii)Incorporation of nonproprietary standardsIn designating data exchange standards under this paragraph, the Secretary shall, to the extent practicable, incorporate existing nonproprietary standards, such as the eXtensible Mark up Language.
 (iv)Rule of constructionNothing in this paragraph shall be construed to require a change to existing data exchange standards for Federal reporting about a program referred to in this section, if the head of the department or agency responsible for administering the program finds the standards to be effective and efficient..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 2 years after the date of enactment of this Act.
 237.Allocation of fundsSection 511(j) of the Social Security Act (42 U.S.C. 711(j)) is amended by adding at the end the following:
					
 (4)Allocation of fundsTo the extent that the grant amount awarded under this section to an eligible entity is determined on the basis of relative population or poverty considerations, the Secretary shall make the determination using the most accurate Federal data available for the eligible entity..
				IIIStrengthening Protections for Social Security Beneficiaries Act of 2018
 300.Short titleThis title may be cited as the Strengthening Protections for Social Security Beneficiaries Act of 2018. AStrengthening Oversight and Beneficiary Protection 301.Stronger monitoring of representative payees (a)Protection and advocacy for beneficiaries with representative payeesSection 205(j)(6) of the Social Security Act (42 U.S.C. 405(j)(6)) is amended by adding at the end the following:
						
							(C)
 (i)The Commissioner of Social Security shall make annual grants directly to the protection and advocacy system serving each of the States and the American Indian consortium for the purpose of conducting reviews of representative payees in accordance with this subparagraph. The total amount used by the Commissioner for such grants each year—
 (I)shall be an amount sufficient, as determined by the Commissioner in consultation with each of the protection and advocacy systems, to carry out all of the activities described in clause (ii); and
 (II)shall not be less than $25,000,000. (ii)A protection and advocacy system awarded a grant under this subparagraph shall use the grant funds to—
 (I)conduct all periodic onsite reviews pursuant to this paragraph and such other reviews of representative payees as the Commissioner may request, including reviews conducted in response to allegations or concerns about the performance or suitability of the payee;
 (II)conduct additional reviews that the protection and advocacy system has reason to believe are warranted;
 (III)develop corrective action plans to assist representative payees in conforming to requirements specified by the Commissioner;
 (IV)submit a report to the Commissioner on each completed review containing such information as the Commissioner shall require; and
 (V)conduct an initial onsite assessment of any organization that begins collecting a fee for its services as a representative payee to ensure that such organization is established as such a representative payee in accordance with requirements specified by the Commissioner.
									A protection and advocacy system may refer beneficiaries to other programs or services as the
 protection and advocacy system considers appropriate.(iii)To be eligible to receive grants under this section, a protection and advocacy system shall submit an initial application to the Commissioner at such time, in such form and manner, and accompanied by such information and assurances as the Commissioner may require.
								(iv)
 (I)Subject to subclause (II), the Commissioner shall ensure that any funds used for grants under clause (i) shall be allocated to the protection and advocacy systems serving each of the States and the American Indian consortium in a manner such that the amount provided to each protection and advocacy system bears the same ratio to the total of such funds as the number of represented beneficiaries in the State or American Indian consortium in which such protection and advocacy system is located bears to the total number of represented beneficiaries.
 (II)The amount of an annual grant to a protection and advocacy system under clause (i) shall— (aa)in the case of a protection and advocacy system serving American Samoa, Guam, the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands, or the American Indian consortium, not be less than $30,000; and
 (bb)in the case of a protection and advocacy system serving any other State, not be less than $60,000. (III)Funds provided to a protection and advocacy system through a grant under clause (i) for a one-year period shall remain available through the end of the following one-year period.
 (IV)For purposes of this clause, the term represented beneficiary means an individual— (aa)who is entitled to benefits under this title, title VIII, or title XVI; and
 (bb)whose benefits have been certified for payment to a representative payee. (v) (I)The Commissioner shall make annual grants, in an amount equal to 4 percent of the total amount of grants awarded each year under clause (i), to an eligible national association for the provision of training and technical assistance, administrative support, and data collection services to protection and advocacy systems in connection with grants awarded under clause (i).
 (II)In this clause, the term eligible national association means a national disability association with extensive knowledge and demonstrated experience in providing training, technical assistance, and administrative oversight to protection and advocacy systems that monitor representative payees.
 (vi)In conducting reviews under this section, a protection and advocacy system shall have the same authorities, including access to records, facilities, and persons, as such system would have for purposes of providing services under subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.).
 (vii)Whenever benefit amounts under this title are increased by any percentage effective with any month after November 2018 as a result of a determination made under section 215(i), each of the dollar amounts specified in clauses (i)(II) and (iv)(II) shall be increased by the same percentage.
 (viii)No additional funds are authorized to be appropriated to carry out the requirements of this subparagraph. Such requirements shall be carried out using amounts otherwise authorized.
 (ix)In this subparagraph: (I)The term American Indian consortium means a consortium established under subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.).
 (II)The term protection and advocacy system means a protection and advocacy system established under subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.).
 (III)The term State means the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands..
 (b)Expansion of periodic onsite review requirementsSection 205(j)(6)(A) of the Social Security Act (42 U.S.C. 405(j)(6)(A)) is amended— (1)in clause (ii), by striking or;
 (2)in clause (iii), by striking the period and inserting ; or; (3)by adding after clause (iii) the following:
							
 (iv)the representative payee collects a fee for its services.; and (4)by adding after clause (iv) (as added by paragraph (3)) the following flush text:
							
								The Commissioner shall also conduct periodic onsite reviews of individual and organizational
			 payees, including payees who are related to the beneficiary and primarily
			 reside in the same household, selected on the basis of risk-factors for
			 potential misuse or unsuitability associated with such payees or
			 beneficiaries..
						(c)Availability of grant funds
 (1)Protection and advocacy system grantsGrants described under clause (i) of subparagraph (C) of section 205(j)(6) of the Social Security Act (as added by subsection (a)) shall be awarded on August 1, 2018, and annually thereafter, and funds provided by such grants to a protection and advocacy system may be used to reimburse the protection and advocacy system for amounts expended by the protection and advocacy system during the period beginning on May 1, 2018, and ending on such date for hiring and start-up costs in preparation to carry out reviews of representative payees in accordance with such subparagraph.
 (2)National Association grantsGrants described under clause (v) of such subparagraph shall be awarded on May 1, 2018, and annually thereafter.
						302.Reducing the burden on families
 (a)Title IISection 205(j)(3) of the Social Security Act (42 U.S.C. 405(j)(3)) is amended— (1)by redesignating subparagraphs (D) through (G) as subparagraphs (E) through (H), respectively;
 (2)by inserting after subparagraph (C) the following:  (D) (i)Subparagraph (A) shall not apply in any case where the other person to whom such payment is made is—
 (I)a parent, or other individual who is a legal guardian of, a minor child entitled to such payment who primarily resides in the same household;
 (II)a parent of an individual entitled to such payment who is under a disability (as defined in section 223(d)) who primarily resides in the same household; or
 (III)the spouse of the individual entitled to such payment. (ii)The Commissioner of Social Security shall establish and implement procedures as necessary for the Commissioner to determine the eligibility of such parties for the exemption provided in clause (i). The Commissioner shall prescribe such regulations as may be necessary to determine eligibility for such exemption.;
 (3)in subparagraph (E) (as so redesignated), by striking and (C) and inserting (C), and (D); and (4)in subparagraph (F) (as so redesignated), by striking (D) each place it appears and inserting (E).
 (b)Title VIIISection 807(h) of the Social Security Act (42 U.S.C. 1007(h)) is amended— (1)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and
 (2)by inserting after paragraph (2) the following:  (3) (A)Paragraph (1) shall not apply in any case where the other person to whom such payment is made is the spouse of the individual entitled to such payment.
 (B)The Commissioner of Social Security shall establish and implement procedures as necessary for the Commissioner to determine the eligibility of such parties for the exemption provided in subparagraph (A). The Commissioner shall prescribe such regulations as may be necessary to determine eligibility for such exemption..
 (c)Title XVISection 1631(a)(2)(C) of the Social Security Act (42 U.S.C. 1383(a)(2)(C)) is amended— (1)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively;
 (2)by inserting after clause (iii) the following:  (iv) (I)Clause (i) shall not apply in any case where the representative payee is—
 (aa)a parent, or other individual who is a legal guardian of, a minor child entitled to such payment who primarily resides in the same household;
 (bb)a parent of an individual entitled to such payment who is under a disability who primarily resides in the same household; or
 (cc)the spouse of the individual entitled to such payment. (II)The Commissioner of Social Security shall establish and implement procedures as necessary for the Commissioner to determine the eligibility of such parties for the exemption provided in subclause (I). The Commissioner shall prescribe such regulations as may be necessary to determine eligibility for such exemption.;
 (3)in clause (v) (as so redesignated), by striking and (iii) and inserting (iii), and (iv); and (4)in clause (vi) (as so redesignated), by striking (iv) each time it appears and inserting (v).
 (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 303.Protecting beneficiaries through information sharing (a)Information sharing To determine State foster care status (1)In generalSection 205(j) of the Social Security Act (42 U.S.C. 405(j)) is amended by adding at the end the following:
							
								(11)
 (A)The Commissioner of Social Security shall— (i)enter into agreements with each State with a plan approved under part E of title IV for the purpose of sharing and matching data, on an automated monthly basis, in the system of records of the Social Security Administration with each Statewide and Tribal Automated Child Welfare Information System to identify represented minor beneficiaries who are in foster care under the responsibility of the State for such month; and
 (ii)in any case in which a represented minor beneficiary has entered or exited foster care or changed foster care placement in such month, redetermine the appropriate representative payee for such individual.
 (B)For purposes of this paragraph— (i)the term State has the meaning given such term for purposes of part E of title IV;
 (ii)the term Statewide and Tribal Automated Child Welfare Information System means a statewide mechanized data collection and information retrieval system described in section 474(a)(3)(C); and
 (iii)the term represented minor beneficiary, with respect to an individual for a month, means a child (as defined for purposes of section 475(8)) entitled to benefits under this title for such month whose benefits are certified for payment to a representative payee..
 (2)Conforming changeSection 471(a)(8)(A) of the Social Security Act (42 U.S.C. 671(a)(8)(A)) is amended by inserting the program established by title II, after XX,. (3)GAO study and report (A)EvaluationAs soon as possible after the date of the enactment of this Act, the Comptroller General shall evaluate—
 (i)the number of represented minor beneficiaries in foster care under the responsibility of a State for each month during the previous year;
 (ii)whether the representative payee for each represented minor beneficiary is— (I)a governmental child welfare agency;
 (II)an organizational payee that is not a governmental child welfare agency; (III)a foster parent or child-care institution (within the meaning of part E of title IV); or
 (IV)another individual; and (iii)whether funds were conserved, used for direct expenses of the minor beneficiary, or used to reimburse the State for foster care maintenance costs.
 (B)Report to CongressNot later than 36 months after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the evaluation required under subparagraph (A).
 (C)DefinitionsFor purposes of this paragraph— (i)the term State has the meaning given such term for purposes of part E of title IV of the Social Security Act; and
 (ii)the term represented minor beneficiary, with respect to an individual for a month, means a child (as defined for purposes of section 475(8) of the Social Security Act) entitled to benefits under title II of such Act for such month whose benefits are certified for payment to a representative payee.
								(4)Effective date
 (A)In generalThe amendments made by this subsection shall apply with respect to months beginning on or after the date that is 1 year after the date of the enactment of this Act.
 (B)Exception if State legislation requiredIn the case of a State plan under part E of title IV of the Social Security Act that the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendments made under this subsection, such plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
							(b)Improving Coordination with Adult Protective Services
 (1)In generalThe Commissioner of Social Security shall study and test the administrative feasibility of improving information sharing, in partnership with State agencies that provide adult protective services, with respect to—
 (A)the assessment of an individual’s need for a representative payee in connection with benefits to which the individual is entitled under title II or title XVI of the Social Security Act; and
 (B)oversight of individuals and organizations serving as representative payees. (2)ReportNot later than June 30, 2022, the Commissioner of Social Security shall conclude the study described in paragraph (1) and submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the results of such study.
						(c)Study on Potential To Coordinate with State Courts
 (1)In generalThe Commissioner of Social Security shall enter into an agreement with the Administrative Conference of the United States to conduct a study that includes—
 (A)an overview of potential opportunities for information sharing between the Social Security Administration and State courts and relevant State agencies;
 (B)a detailed analysis of the barriers to such information sharing, including any Federal or State statutory barriers;
 (C)a description of how such information sharing would be implemented, including any additional infrastructure needed; and
 (D)a description of any risks or other factors that the Social Security Administration and the Congress should consider before implementing such information sharing.
 (2)ReportNot later than June 30, 2020, the Commissioner of Social Security shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate and make publicly available a report on the results of the study conducted under paragraph (1).
						304.Clarifying overpayment liability for child in child welfare system
 (a)Amendment to title IISection 204(a) of the Social Security Act (42 U.S.C. 404(a)) is amended by adding at the end the following:
						
							(3)
 (A)When any payment of more than the correct amount is made on behalf of an individual who is a represented minor beneficiary for a month in which such individual is in foster care under the responsibility of a State and the State is the representative payee of such individual, the State shall be liable for the repayment of the overpayment, and there shall be no adjustment of payments to, or recovery by the United States from, such individual.
 (B)For purposes of this paragraph, the term represented minor beneficiary has the meaning given such term in subsection (j)(11)(B)(iii).. (b)Amendment to title XVISection 1631(b) of the Social Security Act (42 U.S.C. 1683(b)) is amended—
 (1)by redesignating paragraphs (3) through (7) as paragraphs (4) through (8), respectively; and (2)by inserting after paragraph (2) the following:
							
								(3)
 (A)When any payment of more than the correct amount is made on behalf of an individual who is a represented minor beneficiary for a month in which such individual is in foster care under the responsibility of a State and the State is the representative payee of such individual, the State shall be liable for the repayment of the overpayment, and there shall be no adjustment of payments to, or recovery by the United States from, such individual.
 (B)For purposes of this paragraph, the term represented minor beneficiary, with respect to an individual for a month, means a child (as defined for purposes of section 475(8)) entitled to benefits under this title for such month whose benefits are certified for payment to a representative payee..
 (c)Effective dateThe amendment made by subsection (a) shall apply with respect to overpayment determinations made on or after the date of the enactment of this Act and to any other overpaid amounts that have not been recovered as of such date.
					305.Reports
 (a)Report on benefits misusedSection 205(j) of the Social Security Act (42 U.S.C. 405(j)), as amended by section 303(a), is further amended—
 (1)in paragraph (6)— (A)by striking (A) In addition to and inserting In addition to; and
 (B)by striking subparagraph (B); and (2)by adding at the end the following:
							
								(12)
 (A)Not later than January 31 of each fiscal year, the Commissioner shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the total number of individuals entitled to benefits under titles II, VIII, and XVI, respectively (and the number of individuals concurrently entitled to benefits under more than one such title), who have a representative payee, the total number of such representative payees, and the results of all reviews of representative payees conducted during the previous fiscal year in connection with benefits under this title, title VIII, or title XVI. Such report shall summarize problems identified in such reviews and corrective actions taken or planned to be taken to correct such problems, and shall include—
 (i)the number of such reviews; (ii)the results of such reviews;
 (iii)the number of cases in which the representative payee was changed and why; (iv)the number of reviews conducted in response to allegations or concerns about the performance or suitability of the payee;
 (v)the number of cases discovered in which there was a misuse of funds, and the total dollar amount of benefits determined by the Commissioner during such fiscal year to have been misused by a representative payee (regardless of the fiscal year in which such misuse occurred);
 (vi)the number of cases discovered in which such misuse of funds resulted from the negligent failure of the Commissioner to investigate or monitor a representative payee;
 (vii)the final disposition of such cases of misuse of funds, including— (I)any criminal, civil, and administrative penalties imposed;
 (II)the total dollar amount of misused benefits repaid to beneficiaries and alternative representative payees under each of—
 (aa)paragraph (5) (on the basis of a negligent failure of the Commissioner described in such paragraph);
 (bb)paragraph (5) (on any other basis); and (cc)paragraph (7); and
 (III)the total dollar amount of misused benefits recovered under each of— (aa)paragraph (5); and
 (bb)paragraph (7); (viii)any updates to prior year reports necessary to reflect subsequent recoveries and repayments pertaining to misuse determinations made in prior years; and
 (ix)such other information as the Commissioner deems appropriate. (B)Each report required under this paragraph for a fiscal year shall include the information described in clauses (i) through (ix) of subparagraph (A) with respect to—
 (i)all representative payees reviewed during such fiscal year; (ii)all such representative payees that are organizations, separated by whether such organization collects a fee for its services as a representative payee;
 (iii)all such representative payees that are individuals serving 15 or more individuals; and (iv)all such representative payees that are individuals serving less than 15 individuals, separated by whether such representative payee is a family member..
 (b)Report on elimination of the accounting formThe Commissioner shall— (1)conduct a study on the changes made by the amendments made by section 102 of the Strengthening Protections for Social Security Beneficiaries Act of 2018, which shall include the impact of such changes on families, beneficiaries, and the operations of the Social Security Administration; and
 (2)not later than January 1, 2021, submit a report on the results of such study to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.
 (c)Report on the advanced designation policyThe Commissioner shall— (1)conduct a study on the changes made by the amendments made by section 201 of the Strengthening Protections for Social Security Beneficiaries Act of 2018, which shall include the impact of such changes on beneficiaries and the operations of the Social Security Administration; and
 (2)not later than January 1, 2025, submit a report on the results of such study to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.
						BImproving Payee Selection and Quality
				311.Advance designation of representative payees
 (a)In generalSection 205(j)(1) of the Social Security Act (42 U.S.C. 405(j)(1)) is amended by adding at the end the following:
						
							(C)
 (i)An individual who is entitled to or is an applicant for a benefit under this title, title VIII, or title XVI, who has attained 18 years of age or is an emancipated minor, may, at any time, designate one or more other individuals to serve as a representative payee for such individual in the event that the Commissioner of Social Security determines under subparagraph (A) that the interest of such individual would be served by certification for payment of such benefits to which the individual is entitled to a representative payee. If the Commissioner of Social Security makes such a determination with respect to such individual at any time after such designation has been made, the Commissioner shall—
 (I)certify payment of such benefits to the designated individual, subject to the requirements of paragraph (2); or
 (II)if the Commissioner determines that certification for payment of such benefits to the designated individual would not satisfy the requirements of paragraph (2), that the designated individual is unwilling or unable to serve as representative payee, or that other good cause exists, certify payment of such benefits to another individual or organization, in accordance with paragraph (1).
 (ii)An organization may not be designated to serve as a representative payee under this subparagraph.. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 2 years after the date of the enactment of this section.
 (c)RegulationsNot later than 18 months after the date of the enactment of this section, the Commissioner of Social Security shall promulgate regulations specifying the information an individual is required to provide to the Commissioner in order to designate another individual to serve as the individual’s representative payee under section 205(j)(1)(C) of the Social Security Act (as added by subsection (a)).
 (d)Notification to beneficiariesNot later than January 1, 2020, and annually thereafter, the Commissioner of Social Security shall notify each individual entitled to a benefit under title II, VIII, or XVI of the Social Security Act of the name of any individual designated to serve as the individual’s representative payee under section 205(j)(1)(C) of such Act (as added by subsection (a)).
					312.Prohibition on individuals convicted of certain crimes serving as representative payees
 (a)Amendments to title IISection 205(j)(2) of the Social Security Act (42 U.S.C. 405(j)(2)) is amended— (1)in subparagraph (B)—
 (A)in clause (i)— (i)in subclause (V), by striking and at the end;
 (ii)in subclause (VI), by striking the period and inserting , and; and (iii)by adding at the end the following:
									
 (VII)determine whether such person has been convicted (and not subsequently exonerated), under Federal or State law, of a felony provided under clause (iv), or of an attempt or a conspiracy to commit such a felony.; and
 (B)by adding at the end the following:  (iv)The felony crimes provided under this clause, whether an offense under State or Federal law, are the following:
 (I)Human trafficking, including as prohibited under sections 1590 and 1591 of title 18, United States Code.
 (II)False imprisonment, including as prohibited under section 1201 of title 18, United States Code. (III)Kidnapping, including as prohibited under section 1201 of title 18, United States Code.
 (IV)Rape and sexual assault, including as prohibited under sections 2241, 2242, 2243, and 2244 of title 18, United States Code.
 (V)First-degree homicide, including as prohibited under section 1111 of title 18, United States Code. (VI)Robbery, including as prohibited under section 2111 of title 18, United States Code.
 (VII)Fraud to obtain access to government assistance, including as prohibited under sections 287, 1001, and 1343 of title 18, United States Code.
 (VIII)Fraud by scheme, including as prohibited under section 1343 of title 18, United States Code. (IX)Theft of government funds or property, including as prohibited under section 641 of title 18, United States Code.
 (X)Abuse or neglect, including as prohibited under section 111, 113, 114, 115, 116, or 117 of title 18, United States Code.
 (XI)Forgery, including as prohibited under section 642 and chapter 25 (except section 512) of title 18, United States Code.
 (XII)Identity theft or identity fraud, including as prohibited under sections 1028 and 1028A of title 18, United States Code.
										The Commissioner of Social Security may promulgate regulations to provide for additional felony
			 crimes under this clause.(v)
 (I)For the purpose of carrying out the activities required under subparagraph (B)(i) as part of the investigation under subparagraph (A)(i), the Commissioner may conduct a background check of any individual seeking to serve as a representative payee under this subsection and may disqualify from service as a representative payee any such individual who fails to grant permission for the Commissioner to conduct such a background check.
 (II)The Commissioner may revoke certification of payment of benefits under this subsection to any individual serving as a representative payee on or after January 1, 2019, who fails to grant permission for the Commissioner to conduct such a background check.; and
 (2)in subparagraph (C)— (A)in clause (i)—
 (i)in subclause (IV), by striking or at the end; (ii)in subclause (V), by striking the period at the end and inserting , or; and
 (iii)by adding at the end the following:  (VI)except as provided in clause (vi), such person has previously been convicted (and not subsequently exonerated) as described in subparagraph (B)(i)(VII).; and
 (B)by adding at the end the following:  (vi) (I)With respect to any person described in subclause (II)—
 (aa)subparagraph (B)(i)(VII) shall not apply; and (bb)the Commissioner may grant an exemption from the provisions of clause (i)(VI) if the Commissioner determines that such exemption is in the best interest of the individual entitled to benefits.
 (II)A person is described in this subclause if the person— (aa)is the custodial parent of a minor child for whom the person applies to serve,
 (bb)is the custodial spouse of the beneficiary for whom the person applies to serve, (cc)is the custodial parent of a beneficiary who is under a disability (as defined in section 223(d)) which began before the beneficiary attained the age of 22, for whom the person applies to serve,
 (dd)is the custodial court appointed guardian of the beneficiary for whom the person applies to serve, (ee)is the custodial grandparent of a minor grandchild for whom the person applies to serve,
 (ff)is the parent who was previously representative payee for his or her minor child who has since turned 18 and continues to be eligible for such benefit, or
 (gg)received a presidential or gubernatorial pardon for the relevant conviction..  (b)Amendments to title VIIISection 807 of the Social Security Act (42 U.S.C. 1007) is amended—
 (1)in subsection (b)— (A)in paragraph (2)—
 (i)in subparagraph (E), by striking and at the end; (ii)in subparagraph (F), by striking the period and inserting , and; and
 (iii)by adding at the end the following:  (G)determine whether such person has been convicted (and not subsequently exonerated), under Federal or State law, of a felony provided under paragraph (4), or of an attempt or a conspiracy to commit such a felony.; and
 (B)by adding at the end the following:  (4)The felony crimes provided under this paragraph, whether an offense under State or Federal law, are the following:
 (A)Human trafficking, including as prohibited under sections 1590 and 1591 of title 18, United States Code.
 (B)False imprisonment, including as prohibited under section 1201 of title 18, United States Code. (C)Kidnapping, including as prohibited under section 1201 of title 18, United States Code.
 (D)Rape and sexual assault, including as prohibited under sections 2241, 2242, 2243, and 2244 of title 18, United States Code.
 (E)First-degree homicide, including as prohibited under section 1111 of title 18, United States Code. (F)Robbery, including as prohibited under section 2111 of title 18, United States Code.
 (G)Fraud to obtain access to government assistance, including as prohibited under sections 287, 1001, and 1343 of title 18, United States Code.
 (H)Fraud by scheme, including as prohibited under section 1343 of title 18, United States Code. (I)Theft of government funds or property, including as prohibited under section 641 of title 18, United States Code.
 (J)Abuse or neglect, including as prohibited under section 111, 113, 114, 115, 116, or 117 of title 18, United States Code.
 (K)Forgery, including as prohibited under section 642 and chapter 25 (except section 512) of title 18, United States Code.
 (L)Identity theft or identity fraud, including as prohibited under sections 1028 and 1028A of title 18, United States Code.
										The Commissioner of Social Security may promulgate regulations to provide for additional felony
			 crimes under this clause.(5)
 (A)For the purpose of carrying out the activities required under paragraph (2) as part of the investigation under paragraph (1)(A), the Commissioner may conduct a background check of any individual seeking to serve as a representative payee under this subsection and may disqualify from service as a representative payee any such individual who fails to grant permission for the Commissioner to conduct such a background check.
 (B)The Commissioner may revoke certification of payment of benefits under this subsection to any individual serving as a representative payee on or after January 1, 2019, who fails to grant permission for the Commissioner to conduct such a background check.; and
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (D), by striking or at the end; (ii)in subparagraph (E), by striking the period at the end and inserting , or; and
 (iii)by adding at the end the following:  (F)except as provided in paragraph (2)(D), such person has previously been convicted (and not subsequently exonerated) as described in subsection (b)(2)(G).; and
 (B)in paragraph (2), by adding at the end the following:  (D) (i)With respect to any person described in clause (II)—
 (I)subsection (b)(2)(G) shall not apply; and (II)the Commissioner may grant an exemption from the provisions of paragraph (1)(F) if the Commissioner determines that such exemption is in the best interest of the individual entitled to benefits.
 (ii)A person is described in this clause if the person— (I)is the custodial spouse of the beneficiary for whom the person applies to serve;
 (II)is the custodial court appointed guardian of the beneficiary for whom the person applies to serve; or
 (III)received a presidential or gubernatorial pardon for the relevant conviction..  (c)Amendments to title XVISection 1631(a)(2)(B) of the Social Security Act (42 U.S.C. 1383(a)(2)(B)) is amended—
 (1)in clause (ii)— (A)in subclause (V), by striking and at the end;
 (B)in subclause (VI), by striking the period and inserting , and; and (C)by adding at the end the following:
								
 (VII)determine whether such person has been convicted (and not subsequently exonerated), under Federal or State law, of a felony provided under clause (xv), or of an attempt or a conspiracy to commit such a felony.;
 (2)in clause (iii)— (A)in subclause (IV), by striking or at the end;
 (B)in subclause (V), by striking the period at the end and inserting , or; and (C)by adding at the end the following:
								
 (VI)except as provided in clause (xvii), such person has previously been convicted (and not subsequently exonerated) as described in clause (ii)(VII).; and
 (3)by adding at the end the following:  (xv)The felony crimes provided under this clause, whether an offense under State or Federal law, are the following:
 (I)Human trafficking, including as prohibited under sections 1590 and 1591 of title 18, United States Code.
 (II)False imprisonment, including as prohibited under section 1201 of title 18, United States Code. (III)Kidnapping, including as prohibited under section 1201 of title 18, United States Code.
 (IV)Rape and sexual assault, including as prohibited under sections 2241, 2242, 2243, and 2244 of title 18, United States Code.
 (V)First-degree homicide, including as prohibited under section 1111 of title 18, United States Code. (VI)Robbery, including as prohibited under section 2111 of title 18, United States Code.
 (VII)Fraud to obtain access to government assistance, including as prohibited under sections 287, 1001, and 1343 of title 18, United States Code.
 (VIII)Fraud by scheme, including as prohibited under section 1343 of title 18, United States Code. (IX)Theft of government funds or property, including as prohibited under section 641 of title 18, United States Code.
 (X)Abuse or neglect, including as prohibited under section 111, 113, 114, 115, 116, or 117 of title 18, United States Code.
 (XI)Forgery, including as prohibited under section 642 and chapter 25 (except section 512) of title 18, United States Code.
 (XII)Identity theft or identity fraud, including as prohibited under sections 1028 and 1028A of title 18, United States Code.
									The Commissioner of Social Security may promulgate regulations to provide for additional felony
			 crimes under this clause.(xvi)
 (I)For the purpose of carrying out the activities required under clause (ii) as part of the investigation under clause (i)(I), the Commissioner may conduct a background check of any individual seeking to serve as a representative payee under this subsection and may disqualify from service as a representative payee any such individual who fails to grant permission for the Commissioner to conduct such a background check.
 (II)The Commissioner may revoke certification of payment of benefits under this subsection to any individual serving as a representative payee on or after January 1, 2019, who fails to grant permission for the Commissioner to conduct such a background check.
									(xvii)
 (I)With respect to any person described in subclause (II)— (aa)clause (ii)(VII) shall not apply; and
 (bb)the Commissioner may grant an exemption from the provisions of clause (iii)(VI) if the Commissioner determines that such exemption is in the best interest of the individual entitled to benefits.
 (II)A person is described in this subclause if the person— (aa)is the custodial parent of a minor child for whom the person applies to serve,
 (bb)is the custodial spouse of the beneficiary for whom the person applies to serve, (cc)is the custodial parent of a beneficiary who is under a disability which began before the beneficiary attained the age of 22, for whom the person applies to serve,
 (dd)is the custodial court appointed guardian of the beneficiary for whom the person applies to serve, (ee)is the custodial grandparent of a minor grandchild for whom the person applies to serve,
 (ff)is the parent who was previously representative payee for his or her minor child who has since turned 18 and continues to be eligible for such benefit, or
 (gg)received a presidential or gubernatorial pardon for the relevant conviction.. (d)Application to new appointmentsSubject to subsection (e), the amendments made by subsections (a), (b), and (c) shall apply with respect to any individual appointed to serve as a representative payee pursuant to section 205(j), 807, or 1631(a)(2) of the Social Security Act on or after January 1, 2019.
					(e)Application to prior appointments
 (1)In generalNot later than January 1, 2024, the Commissioner of Social Security shall conduct a review of each individual serving as a representative payee pursuant to section 205(j), 807, or 1631(a)(2) of the Social Security Act, to determine whether such individual has been convicted of a felony as described in section 205(j)(2)(B)(i)(VII), 807(b)(2)(G), or 1631(a)(2)(B)(ii)(VII), respectively (as such provisions are added by this section). Except as provided in section 205(j)(2)(C)(vi), 807(d)(2)(D), or 1631(a)(2)(B)(xvii) (as so added), any individual determined by the Commissioner to have been so convicted may not serve as a representative payee on or after the date of such determination.
 (2)PriorityIn conducting reviews under paragraph (1), the Commissioner shall prioritize reviews of the following categories of individuals, in the following order:
 (A)An individual serving as representative payee for 15 or more individuals. (B)An individual serving as representative payee for an individual who is not related to the representative payee.
 (C)An individual serving as representative payee for an individual who has attained the age of 18 and is not the spouse of the representative payee.
 (f)Periodic reviewNot later than 1 year after the date of enactment of this section, the Commissioner of Social Security shall issue regulations to establish a process for reviewing each individual serving as a representative payee pursuant to section 205(j), 807, or 1631(a)(2) of the Social Security Act (other than individuals with respect to whom an exemption has been granted under section 205(j)(2)(C)(vi), 807(d)(2)(D), or 1631(a)(2)(B)(xvii)) not less than once every 5 years to determine whether any such individual has been convicted of a felony as described in subsection (e)(1) of this section.
					313.Prohibition on individuals with representative payees serving as representative payees
 (a)Amendment to title IISection 205(j)(2)(C)(i) of the Social Security Act (42 U.S.C. 405(j)(2)(C)(i)), as amended by section 312(a)(2), is further amended—
 (1)in subclause (V), by striking or at the end; (2)in subclause (VI), by striking the period and inserting , or; and
 (3)by adding at the end the following:  (VII)such person’s benefits under this title, title VIII, or title XVI are certified for payment to a representative payee during the period for which the individual’s benefits would be certified for payment to another person..
 (b)Amendment to title VIIISection 807(d)(1) of the Social Security Act (42 U.S.C. 1007(d)(1)), as amended by section 312(b)(2), is further amended—
 (1)in subparagraph (E), by striking or at the end; (2)in subparagraph (F), by striking the period and inserting , or; and
 (3)by adding at the end the following:  (G)such person’s benefits under this title, title II, or title XVI are certified for payment to a representative payee during the period for which the individual’s benefits would be certified for payment to another person..
 (c)Amendment to title XVISection 1631(a)(2)(B)(iii) of the Social Security Act (42 U.S.C. 1383(a)(2)(B)(iii)), as amended by section 312(c)(2), is further amended—
 (1)in subclause (V), by striking or at the end; (2)in subclause (VI), by striking the period and inserting , or; and
 (3)by adding at the end the following:  (VII)such person’s benefits under this title, title II, or title VIII are certified for payment to a representative payee during the period for which the individual’s benefits would be certified for payment to another person..
						(d)Effective date
 (1)New appointmentsSubject to paragraph (2), the amendments made by this section shall apply with respect to any individual appointed to serve as a representative payee under title II, title VIII, or title XVI of the Social Security Act on or after January 1, 2019.
 (2)Prior appointmentsWith respect to individuals serving as a representative payee whose benefits under this title, title VIII, or title XVI are certified for payment to another representative payee as of January 1, 2019, the Commissioner shall take any steps necessary to terminate such individual’s service as a representative payee as soon as possible, but no later than January 1, 2024.
						314.Reassessment of payee selection and replacement policies
 (a)In generalThe Commissioner of Social Security shall conduct, with opportunity for public comment, a review and reassessment of—
 (1)the appropriateness of its order of preference for selecting representative payees, including payees who may be creditors of the beneficiary or who are private, for-profit institutions; and
 (2)the effectiveness of its policy and operational procedures in properly determining when to change a representative payee, including—
 (A)from a payee that has a higher order of preference (such as a family member) to a payee that has a lower order of preference (such as a creditor); or
 (B)when a request to change payees arises from someone other than the beneficiary. (b)ReportNot later than 18 months after the date of the enactment of this Act, the Commissioner of Social Security shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate and make publicly available a report on the results of the review and reassessment under subsection (a).
					